Case 2:17-cv-01512-JAM-DB Document 55-10 Filed 10/09/18 Page 1 of 37




                “Exhibit 7”
      Case 2:17-cv-01512-JAM-DB Document 55-10 Filed 10/09/18 Page 2 of 37
                                                                             Page 1
1               IN THE UNITED STATES DISTRICT COURT
2              FOR THE EASTERN DISTRICT OF CALIFORNIA
3                         SACRAMENTO DIVISION
4                                ---oOo---
5    N.L., an infant by his mother    :
     and natural guardian, SANDRA     :
6    LEMOS,                           :
                                      :
7                   Plaintiff,        :
                                      :
8               vs.                   : No.
                                      : 2:17-cv-01512-JAM-DB
9    CREDIT ONE BANK, N.D. and JOHN   :
     DOES 1-25,                       :
10                                    :
                     Defendants.      :
11   ________________________________ :
12
13
14
15
16                      DEPOSITION OF NOAH LEMOS
17                            July 11, 2018
18
19
20
21
22
23
24   Reported by: LAURA AXELSEN, CSR NO. 6173, RMR, CRP, CRR
25   Job No: 143650


              TSG Reporting - Worldwide - 877-702-9580
         Case 2:17-cv-01512-JAM-DB Document 55-10 Filed 10/09/18 Page 3 of 37
                                                  Page 2                                                         Page 3
 1        BE IT REMEMBERED THAT, pursuant to Notice and on       1                    APPEARANCES
 2   Wednesday, July 11, 2018 at 11:11 a.m. thereof at 1215 K    2
 3   Street, 17th Floor, Sacramento, California, before me,      3    FOR THE PLAINTIFF:
 4   LAURA AXELSEN, a Certified Shorthand Reporter,              4
 5   personally appeared                                         5         MARCUS & ZELMAN
 6                 NOAH LEMOS,                                   6         BY: ARI MARCUS, ESQ.
 7   called as a witness by the Defendants.                      7         701 Cookman Avenue
 8                  ---oOo---                                    8         Asbury Park, NJ 07712
 9                                                               9
10                                                              10    FOR CREDIT ONE:
11                                                              11
12                                                              12         CARLSON & MESSER
13                                                              13         BY: ALEX WADE, ESQ.
14                                                              14            DAVID KAMINSKI, ESQ.
15                                                              15         5901 Wesy Century Boulevard
16                                                              16         Los Angeles, CA 90045
17                                                              17
18                                                              18    FOR GC SERVICES:
19                                                              19
20                                                              20         BASSI EDLIN HUIE & BLUM
21                                                              21         BY: FARHEENA HABIB, ESQ.
22                                                              22         500 Washington Street
23                                                              23         San Francisco, CA 94111
24                                                              24
25                                                              25                     ---oOo---

                                                  Page 4                                                         Page 5
 1                   INDEX                                       1                   NOAH LEMOS
 2                                                               2       having been duly sworn, testified as follows:
 3                         PAGE                                  3              EXAMINATION BY MR. WADE
 4   EXAMINATION BY MR. WADE                              6      4         MR. WADE: Q. Good morning. My name is
 5   EXAMINATION BY MS. HABIB                            85      5   Alex Wade, and I will be taking your deposition today.
 6                                                               6   Would you please state your full name and spell your
 7                  ---oOo---                                    7   last name, please?
 8                                                               8       A. Uhm, Noah Thomas Lemos. Lemos spelled
 9                INDEX OF EXHIBITS                              9   L-e-m-o-s.
10                                                              10       Q. Have you ever had your deposition taken before?
11   EXHIBIT        DESCRIPTION                    PAGE         11       A. No, never.
12                                                              12       Q. Okay. Okay. Well, since you've never had your
13   Exhibit A    Response to Requests for Admission    55      13   deposition taken before, I'm going to go over a few
14   Exhibit B    Response to Interrogatories      61           14   ground rules, if you will, kind of explain what we're
15   Exhibit C1   Call log                    64                15   going to be doing today. Uhm, and we're going to help
16   Exhibit C2   Call log                    69                16   you go through the process, okay?
17                                                              17       A. Okay.
18                                                              18       Q. Do you understand that you promised to tell the
19                  ---oOo---                                   19   truth here today?
20                                                              20       A. Yes.
21                                                              21       Q. Okay. Do you understand that it's important
22                                                              22   not to lie here today?
23                                                              23       A. Yes.
24                                                              24       Q. Okay. Do you understand the difference between
25                                                              25   a truth and a lie?


                                                                                             2 (Pages 2 to 5)
                        TSG Reporting - Worldwide - 877-702-9580
         Case 2:17-cv-01512-JAM-DB Document 55-10 Filed 10/09/18 Page 4 of 37
                                                   Page 6                                                          Page 7
 1       A. Yes.                                                 1      A. Okay.
 2       Q. You do. Okay. Let me give you an example just        2      Q. The court reporter, Laura -- excuse me,
 3   in case. If your teacher asked you whether you did your     3   Laura -- is taking down everything that we're saying
 4   homework, and you didn't do your homework, but you told     4   here today. She could only type but so fast. She's a
 5   your teacher that you did do your homework, you             5   very fast typer. I know she is. But she can only type
 6   understand that would be a lie, correct?                    6   one person at a time, so if you could please let me
 7       A. Yes.                                                 7   finish my question before you answer my question, I'll
 8       Q. Okay. I know you always do your homework.            8   do the same for you, okay?
 9   So -- all right. And also do you understand that this       9      A. All right.
10   is a deposition and what your story that you're telling    10      Q. Please listen to my question, uhm, and make
11   here today is just as important as if you were sitting     11   sure you know what I'm asking before you -- before you
12   in a courtroom telling your story to a judge in front of   12   answer my question. Uhm, if you don't understand my
13   the -- in front of the courtroom. Do you understand        13   question, just let me know. I'll rephrase my question
14   that?                                                      14   or change it, okay?
15       A. Yes.                                                15      A. (Nods head.)
16       Q. Okay. So it is very important that you tell         16      Q. And if you answer my question, I'll assume that
17   the truth in this informal setting. The court reporter,    17   you understood what I asked, okay?
18   her name is Lori. Very sweet lady. I had a chance to       18      A. All right.
19   meet her today. She's typing everything that we're         19      Q. All right. Perfect. At some later point,
20   saying today, uhm, so it's extremely important that you    20   Laura is going to be making a notebook of everything
21   answer with a yes or a no instead of shaking your head     21   that she types here today. Uhm, you will have the
22   or nodding. Uhm, she can't capture you're shaking your     22   opportunity to review that notebook and make any changes
23   head or nodding, so if you could please answer my          23   that you see fit. Do you understand that?
24   question with a yes or a no, I would greatly appreciate    24      A. Yes.
25   it, okay?                                                  25      Q. Okay. Will you agree to look over that


                                                   Page 8                                                          Page 9
 1   notebook and make changes if you -- if you -- if you        1   you've never seen my dining room table, so you would be
 2   need to make any changes?                                   2   guessing, right?
 3       A. Yes.                                                 3       A. Right.
 4       Q. Okay. Uhm, if you do make changes, however,          4       Q. If I asked the size of your dining room table
 5   uhm, I will caution you that I or some other attorney       5   at your house, you would be able to estimate the size of
 6   may, uhm, comment on those changes at trial or at a         6   that dining room table because you've seen it, right?
 7   later date. Do you understand that?                         7       A. Right.
 8       A. (Nods head.)                                         8       Q. Do you understand that?
 9       Q. Okay. So it's extremely important for you to         9       A. Yes.
10   listen to my questions, uhm, and give your best            10       Q. Okay. Thank you. All right. Uhm, and as Ari,
11   testimony today. Do you agree to do that?                  11   your attorney, said, if you ever need to take a break at
12       A. Yes, I do.                                          12   any time, just let me know, and we'll take a break,
13       Q. Okay. Also, I will be asking some questions         13   okay?
14   for events that happened years ago. Uhm, you may not       14       A. Okay.
15   remember everything, uhm, but what I am entitled to is     15       Q. All right. Is there any reason that you cannot
16   your best estimate. Uhm, I ask you that you please not     16   give your best testimony today?
17   guess. Uhm, do you know the difference between an          17       A. No.
18   estimate and a guess?                                      18       Q. Do you understand what the word testimony is?
19       A. Yes.                                                19       A. Hmm.
20       Q. Okay. I know you're a very smart young --           20       Q. Okay.
21   young -- I want to say young man, but young boy. But,      21       A. A little.
22   uhm, I'll explain the difference between an estimate and   22       Q. Testimony -- we'll call it your story, okay?
23   a guess just so we're crystal clear. Okay? If I asked      23   So I'm going to be asking you questions events that
24   you how big is my dining room table at my house, or if I   24   happened some time ago. Testimony is synonymous with
25   asked you the size of my dining room table at my house,    25   your story, what happened to you. Testimony is just a


                                                                                              3 (Pages 6 to 9)
                       TSG Reporting - Worldwide - 877-702-9580
         Case 2:17-cv-01512-JAM-DB Document 55-10 Filed 10/09/18 Page 5 of 37
                                                 Page 10                                                         Page 11
 1   legal jargon that us attorneys use in the legal world,      1   protected. You have a great attorney here. Your mom's
 2   okay? So it's basically your story. You understand?         2   here. We don't bite, as David said, so you will be
 3      A. Yes.                                                  3   okay.
 4      Q. Okay. So is it -- is there any reason you             4         MR. MARCUS: Good water pourer.
 5   cannot give your best testimony or story today?             5         MR. WADE: Q. That's for off the record.
 6      A. No.                                                   6   But -- so I know you're nervous. If you need to take a
 7      Q. Okay. Have you taken any medications within           7   break, you need to go to the bathroom, just let me know.
 8   the last 12 hours which you may -- which you believe may    8   Okay? I know it's nerve-racking. We're sitting here
 9   affect your testimony today?                                9   with our suit and tie. But, you know, this will be good
10      A. No.                                                  10   experience for you, uhm, even when you get older, okay?
11      Q. No. Okay. Do you feel that you're able to            11       A. Okay.
12   testify truthfully to the best of your ability today?      12       Q. Have you gone by any other names other than
13      A. Yes, but I am a little nervous and a little          13   Noah Lemos?
14   shaky today. So --                                         14       A. Uhm, no. Like nicknames or anything?
15      Q. Absolutely. And I completely understand, Noah.       15       Q. Uhm, sure.
16   And by the way, can I call you Noah?                       16       A. No, like, I don't have a nickname or any other
17      A. Yes.                                                 17   name that I use.
18      Q. You can call me Alex.                                18       Q. Okay. All right. Nothing like Mr. Awesome or
19      A. All right.                                           19   anything like that?
20      Q. All right. And I know this is your first             20       A. No, no.
21   deposition. I know you're going to be nervous. I'm         21       Q. Okay. I'm just kidding. What is your date of
22   going to try my best not to make you nervous, because we   22   birth, Noah?
23   just want to hear your story. That's all.                  23       A. April 14th, 2006.
24      A. Right.                                               24       Q. Okay. What is your current residential
25      Q. There's no need to be nervous. You're well           25   address? Where do you live?


                                                 Page 12                                                         Page 13
 1       A. Uhm, 6252 Calle Montalvo Circle.                     1      A. Uhm, well, I'm pretty sure I lived there my
 2       Q. Can you say that a little bit slower, if you         2   entire life before, uhm, I moved -- I moved into the new
 3   don't mind?                                                 3   house. But my parents -- my parents had a first house,
 4       A. 6252 Calle Montalvo Circle.                          4   but I don't know if, uhm, I ever lived there or they
 5       Q. Okay. How long have you lived there?                 5   just lived there.
 6       A. Uhm, maybe three -- two, three, four years. I,       6      Q. Okay. So in your memory, you've lived at two
 7   uhm, honestly don't know how long I've been living          7   addresses, really, from what you can remember?
 8   there. It's our second house.                               8      A. Yeah.
 9       Q. Okay.                                                9      Q. The Spotted Pony and the 6252 address, correct?
10       A. Or --                                               10      A. Uh-huh.
11         MS. HABIB: Could I just ask what city that's         11      Q. Okay. All right. What's your telephone
12   in?                                                        12   number?
13         THE WITNESS: Granite Bay.                            13      A. Uhm, I can't get off the top of my head.
14         MR. WADE: Q. So you said -- you estimate             14      Q. Okay. Do you have a cell phone?
15   two, three -- you've been living at that --                15      A. Yes.
16       A. Maybe three, four. I don't -- yeah.                 16      Q. You do? How long have you had that cell phone?
17       Q. Okay. Where did you live -- what was your           17      A. Uhm, I think if I were to say maybe December
18   address before that 6252 Calle -- that address.            18   2016.
19       A. 822 Spotted Pony Lane.                              19      Q. Okay. That seems like a pretty specific date
20       Q. And what city is that in?                           20   range. How do you know you got it in December of 2016?
21       A. Rocklin.                                            21      A. I just remember having it since then.
22       Q. Rockwin?                                            22      Q. Is there a reason why you remember that
23       A. Rocklin.                                            23   particular date?
24       Q. Rocklin. Got it. And how long did you live          24      A. No, not at all.
25   there?                                                     25      Q. Have you ever had any other cell phones before


                                                                                          4 (Pages 10 to 13)
                       TSG Reporting - Worldwide - 877-702-9580
         Case 2:17-cv-01512-JAM-DB Document 55-10 Filed 10/09/18 Page 6 of 37
                                                Page 14                                                        Page 15
 1   that date?                                                1      Q. No? Okay. I'm the youngest. I have four
 2      A. No, it was my first.                                2   brothers, so I'm used to my older brothers picking on
 3      Q. That was your first?                                3   me. That's why I asked. Okay. So you said you live
 4      A. And I still have it.                                4   with your mother and your father and your brother,
 5      Q. You still have it. Okay. Who do you live            5   correct?
 6   with?                                                     6      A. Yes.
 7      A. My mom and my dad and my brother.                   7      Q. In Granite Bay -- at that Granite Bay address,
 8      Q. Okay. What's your mother's name?                    8   correct?
 9      A. Sandra.                                             9      A. (Nods head.)
10      Q. Full name, please.                                 10      Q. Okay. Has your mother -- your mother and your
11      A. Sandra Simone Lemos.                               11   father always lived together?
12      Q. You know your mom's middle name. Good for you.     12      A. Uhm, in -- like for their entire lives or what?
13   What's your dad's name full name, please?                13      Q. Since you've been born.
14      A. Uhm, Calvin Carey Lemos.                           14      A. Yes.
15      Q. And you said you had a sister?                     15      Q. They've always lived together?
16      A. No, a brother.                                     16      A. Uh-huh.
17      Q. Brother. What's your brother's name?               17      Q. Okay. So it's fair to say that your mother and
18      A. Joshua James Lemos.                                18   your father live with you at the Granite Bay address for
19      Q. And how old is your brother?                       19   roughly the past three years, and then your mother and
20      A. 10.                                                20   your father lived with you at the Spotted Pony address,
21      Q. So you're about two years older than him?          21   correct?
22      A. 18 months.                                         22      A. Uh-huh.
23      Q. 18. I hope you don't pick on him being the         23      Q. Okay. Did you review any documents to prepare
24   bigger brother.                                          24   for your deposition today?
25      A. No.                                                25      A. No.

                                                Page 16                                                        Page 17
 1       Q. Okay. From -- aside from your attorney, did        1      Q. And have you been there since K through sixth
 2   you speak with anyone about your deposition?              2   grade?
 3       A. Uhm, well, my mom, but no one else, no.            3      A. Uhm, no.
 4       Q. No one else but your mom. Okay. Did you make       4      Q. Where did you go to school before Franklin
 5   any notes to prepare for your deposition?                 5   Elementary?
 6       A. Nope.                                              6      A. Sunset Ranch Elementary.
 7       Q. Did you bring any documents to this deposition?    7      Q. And from what grades did you go to Sunset
 8       A. No.                                                8   Ranch?
 9       Q. No. Okay. Have you ever been involved in any       9      A. Uhm, I think preschool to third.
10   legal matters?                                           10      Q. Okay. Okay. And then you went to Franklin
11       A. Never.                                            11   Elementary from fourth to sixth grade, going into
12       Q. Never. This is a funny question, but have you     12   seventh?
13   ever been arrested?                                      13      A. I went into Franklin in the middle of the third
14       A. No.                                               14   grade year. So --
15       Q. No. Okay. You look like a great young kid, so     15      Q. Okay. Okay. And why did you switch schools?
16   that's what I expected. All right. I want to get into    16      A. Moving.
17   your background a little bit, so just bear with me.      17      Q. Moved. Okay. So it's fair to say during that
18   Uhm, you're doing okay?                                  18   time period you moved from the Spotted Pony to the
19       A. Yep.                                              19   Granite Bay address?
20       Q. Okay. What grade are you in?                      20      A. Yes.
21       A. I'm -- I was in sixth for this year school, and   21      Q. By the way, I'll never forget the Spotted Pony
22   next year I'm going to seventh.                          22   address. That's a great address. Uhm, what do you want
23       Q. So you're going into seventh. Where do you go     23   to be when you grow up?
24   to school?                                               24      A. Uhm, don't really know yet.
25       A. Franklin Elementary. It goes from K to 12.        25      Q. Okay. If you said lawyer, I would give you a


                                                                                       5 (Pages 14 to 17)
                      TSG Reporting - Worldwide - 877-702-9580
         Case 2:17-cv-01512-JAM-DB Document 55-10 Filed 10/09/18 Page 7 of 37
                                                 Page 18                                                        Page 19
 1   golden star, but that's okay. I don't want to scare         1         MR. MARCUS: Not important.
 2   you, you know? Do you play any sports?                      2         MR. WADE: Q. Not important. Right. Right.
 3       A. I play tennis.                                       3   So you play tennis. Did you play any other sports?
 4       Q. How long have you played tennis?                     4      A. I did hockey.
 5       A. Maybe for one or two years.                          5      Q. Hockey. Wow.
 6       Q. Okay.                                                6      A. For a long time.
 7       A. Probably one and a half years.                       7      Q. Oh, okay. It's funny when you say a long time,
 8       Q. So you follow Wimbledon right now? You know          8   because you're only 12 years. So it's -- how come you
 9   Wimbledon, right?                                           9   stopped playing hockey?
10       A. Uhm, no.                                            10      A. I just think I was done with it.
11       Q. Okay.                                               11      Q. Okay.
12          MR. MARCUS: You didn't see Roger Federer lose       12      A. I still -- I still, like, play with friends
13   today?                                                     13   sometimes. I skate, but I don't play it.
14          THE WITNESS: I don't watch tennis. I just           14      Q. Okay. Okay. Very good. How -- how are your
15   play it.                                                   15   grades in school? Did you do pretty good?
16          MR. WADE: Q. Okay. You just play it.                16      A. No, not at all.
17   Okay.                                                      17      Q. Not at all. Okay. What type of grades are we
18       A. But our coach wants us to watch it to just see      18   talking about?
19   how --                                                     19      A. Well, good in everything except my homeroom.
20       Q. I agree. You should watch. See how the pros         20      Q. Oh, okay.
21   do it, you know, so as Ari said, Roger Federer -- you      21      A. So math and science is just -- well, I think
22   know Roger Federer?                                        22   science is better, but math I'm just sucking at.
23       A. No, I don't know any of them.                       23      Q. Right. Right. You and me both, Noah. Math
24       Q. That's fine. That's fair. All right. That's         24   was never my strong suit. So, you know, well, you --
25   fair.                                                      25   maybe should, uh, you know, I don't know how they mark


                                                 Page 20                                                        Page 21
 1   your school grades, but hopefully you're not playing too    1   credit card?
 2   much tennis, and you'll focus -- you will focus on          2       A. I think I bought a Game Boy. Sorry. I
 3   school more.                                                3   bought -- I give her money -- I gave her some of my
 4       A. Yeah.                                                4   money, and then she lets me just buy -- buy something
 5       Q. Okay. That was my little lecture for today,          5   with that amount.
 6   but I'll stop. All right. I want to move on a little        6       Q. Okay. When you say money, I assume you get an
 7   bit. Are you aware that your mother, Sandra Lemos --        7   allowance?
 8   and I will refer to her as your mom or Sandra, if that's    8       A. I -- I work for it, and, uhm, you know,
 9   okay with you. Is that okay with you?                       9   birthdays, grandma sending me a card or something, you
10       A. Yes.                                                10   know?
11       Q. Are you aware that your mother, Sandra Lemos,       11       Q. Right. Right. So she'll -- you'll give her
12   had a Credit One account?                                  12   money, essentially, and she'll let you use her credit
13       A. I had no idea that she had a Credit One             13   card to buy a Game Boy. Did you buy anything else with
14   account.                                                   14   your mom's credit card?
15       Q. You had no idea. Okay. Have you ever used           15       A. I've bought other things with it.
16   your mom's Credit One credit card?                         16       Q. What else?
17       A. I don't believe so.                                 17       A. It's kind of hard to say since, like, her
18       Q. Okay. Have you ever used any of your mother's       18   Amazon account is hooked up to things. So I bought
19   credit cards?                                              19   T-shirts for my dad's birthday. I'm trying to think.
20       A. With her permission, of course, but --              20   Generally, a lot of stuff that I've purchased has come
21       Q. Right. What credit cards do you remember            21   from her credit card. I also purchase games on my
22   using?                                                     22   computer.
23       A. Mostly -- I think all of them I've ever, like,      23       Q. Like video games?
24   had to type stuff in on something is a visa.               24       A. Yes.
25       Q. And what would you purchase with your mom's         25       Q. What type of games?


                                                                                         6 (Pages 18 to 21)
                       TSG Reporting - Worldwide - 877-702-9580
         Case 2:17-cv-01512-JAM-DB Document 55-10 Filed 10/09/18 Page 8 of 37
                                                Page 22                                                        Page 23
 1       A. Uhm, well, platforming games, like Mario            1      Q. Do you remember any -- any of the digits within
 2   Brothers, games like that. Shooter games, like, a few      2   your cell phone number?
 3   of them.                                                   3      A. I'm trying to think. I know my parents' phone
 4       Q. Okay. So it's fair to say you like to play          4   number more than mine, so I'm thinking I might
 5   video games.                                               5   accidentally say a part of my mom or my dad's phone
 6       A. Yeah.                                               6   number instead of mine.
 7       Q. Okay. Like every other 12-year-old. You're          7      Q. How about let's do it this way. What's your
 8   12, right?                                                 8   parents' phone numbers?
 9       A. Uh-huh.                                             9      A. I don't -- I don't know my dad's full one, but
10       Q. Okay. Like every other 12-year-old boy. And        10   I know my mom's.
11   seems like you shop on Amazon a lot.                      11      Q. What's your mom's?
12       A. Not -- not a lot. Just sometimes when I'm          12      A. 1 (510) 708-9155.
13   getting something. Like you could say recently I          13      Q. So is it fair to say you know your mother's
14   bought -- I don't know if this was with her credit card   14   cell phone because you call her the most?
15   because I don't know if my dad's thing was hooked up to   15      A. Yeah, and I've had -- yeah.
16   the account at the time but I bought screen protectors    16      Q. And she calls you --
17   for my Nintendo Switch.                                   17      A. Yeah, I've had to call her before I ever had a
18       Q. Okay. Has Credit One ever called your phone        18   cell phone on our house phone.
19   number regarding your mother's Credit One account?        19      Q. Okay. And is that 9155 number, is that your
20       A. I don't know if the calls that I were getting      20   mother's cell phone number?
21   were about her account.                                   21      A. No.
22       Q. Okay. And earlier asked what your cell phone       22      Q. What number is that?
23   number is, and you don't remember your cell phone         23      A. I don't -- 9155 number, that -- trying to
24   number.                                                   24   think.
25       A. I don't remember it.                               25      Q. Okay. I mean, that's okay. No. It's okay.

                                                Page 24                                                        Page 25
 1   I'll rephrase. So you said your mother's number was 1      1   I know she has a Samsung phone and --
 2   (510) 708-9155, correct?                                   2       Q. Okay.
 3        A. Yes.                                               3       A. -- that other one.
 4        Q. Okay. Is that your mother's cell phone number?     4       Q. Do you know any of your mother's other phone
 5        A. Yes.                                               5   numbers?
 6        Q. Do you know if your mother has any other cell      6       A. Uh-uh.
 7   phones?                                                    7       Q. Okay. And do you know -- and we're going back
 8        A. Oh, yes. This one called the Coolpad. It's         8   to your phone number. Do you know the name of the
 9   like mostly Samsung, LG, like cheap ones, like $80.        9   telephone company that provides you telephone service?
10        Q. And is that a cell phone?                         10       A. Metro PCS.
11        A. A Coolpad? Yeah.                                  11       Q. Metro PCS. Okay. Do you know what type of
12        Q. What -- what is a Coolpad?                        12   calling plan you have?
13        A. I don't know. It's some like -- it's some -- I    13       A. No, my mom knows most of that.
14   have no idea. It just -- she got it a bit ago. She        14       Q. Okay. Okay. In December of 2016 -- let me --
15   just breaks phones way too easily, so she buys cheap      15   let me back up. I know -- well, you can strike that.
16   ones.                                                     16         In December of 20 -- 2016 -- I know you don't
17        Q. Okay. So she has two cell phones?                 17   remember your phone number. Was that always your
18        A. I don't know how many she has or how many she's   18   personal phone number?
19   broken.                                                   19       A. The one I got in December?
20        Q. Okay. So her main number is the 915 -- if you     20       Q. Correct, of 2016.
21   need to reach your mom, what number do you call?          21       A. Yes, I believe so.
22        A. 1-510 -- that one.                                22       Q. Okay. Was it always a cell phone number?
23        Q. Okay. And is that a cheap phone? What type of     23       A. Uh-huh.
24   phone is that? Do you know?                               24       Q. Okay. Who pays for your cell phone service?
25        A. I don't know the exact type of phone she has.     25       A. Uhm, I believe my mom.


                                                                                        7 (Pages 22 to 25)
                      TSG Reporting - Worldwide - 877-702-9580
         Case 2:17-cv-01512-JAM-DB Document 55-10 Filed 10/09/18 Page 9 of 37
                                                 Page 26                                                         Page 27
 1      Q. Since you've had the phone?                           1   ever --
 2      A. Yes.                                                  2      A. Like -- like without me knowing or just like
 3      Q. Do you know whose name is on your phone bill?         3   without the phone being -- without the phone being in my
 4      A. No. Maybe my mom. Maybe my dad. I have no             4   sight, I don't think.
 5   idea.                                                       5      Q. Has your mother ever borrowed your cell phone?
 6      Q. Okay. Fair enough. Does anyone else use your          6      A. No, I don't think so.
 7   cell phone?                                                 7      Q. Has your dad ever used your cell phone?
 8      A. No. You mean if I share one?                          8      A. No.
 9      Q. Correct.                                              9      Q. Has your brother ever used your cell phone?
10      A. No.                                                  10      A. Well, he tries to take it from me, but, no, he
11      Q. So let me rephrase. You're the only one that         11   hasn't actually used it.
12   uses your cell phone?                                      12      Q. Okay. How often do you use your cell phone?
13      A. Yes, my cell phone is my cell phone. My              13      A. I use it on trips when I listen to music. I
14   brother has his own.                                       14   call people. I sometimes use it to maybe watch a show
15      Q. Okay. Do you know your brother's cell phone          15   or something. So I don't use it that often. Like, I'm
16   number?                                                    16   not constantly on it 24/7, but I use it a few times a
17      A. No.                                                  17   day, maybe.
18      Q. Okay. Has anyone else ever used your cell            18      Q. Okay. And when you say use it, you mean using,
19   phone?                                                     19   like, the internet service?
20      A. Uhm, I think -- I can't think of it off the top      20      A. Yeah, and just turning it on.
21   of my head, but I think my friends might have had to       21      Q. On average, how many calls a day do you think
22   call somebody using my phone. My mom might have taken      22   you make from your cell phone?
23   my cell phone to talk to my brother when I call him, but   23      A. Mostly depends on what I'm doing. If I'm at
24   nobody has actually ever used my phone.                    24   home not doing anything, it's a lazy day, I'm probably
25      Q. When you say "used," you mean no one else has        25   not going to make any. But I sometimes call my friends


                                                 Page 28                                                         Page 29
 1   a lot that live down the street. Sometimes I have to        1       A. I think so. Maybe once.
 2   call my parents. Yeah, that's really it.                    2       Q. Do you remember when?
 3       Q. How many calls, on average, do you think you         3       A. No.
 4   receive on your cell phone a day?                           4       Q. Okay. Was it couple days ago?
 5       A. One or two, but that usually depends. Maybe          5       A. No.
 6   none in a day. I do get these phone calls that              6       Q. A year ago?
 7   sometimes -- that when you look at it -- when you look      7       A. I honestly don't know any of the dates. I
 8   at the number in the call log, it just says "scam           8   just -- I think I remember I got grounded one time and
 9   likely" or specify just a number that I don't know.         9   got it taken away from me.
10       Q. I hate to -- what type of phone do you have?        10       Q. And why did you get grounded?
11       A. LG K10.                                             11       A. Don't remember.
12       Q. LG. Is that a smart phone?                          12       Q. Okay. Did you ever take your phone to school?
13       A. Yeah. Smart in the sense that it can use the        13       A. I usually take it -- I usually take it to
14   internet?                                                  14   school every day just because I have to call my mom,
15       Q. Right. Right.                                       15   make sure she knows where we are. Yeah.
16       A. Yeah.                                               16       Q. Do you ever -- ever use your phone at school?
17       Q. There you go. I'm very impressed, Noah. Very        17       A. During?
18   impressed. And you said you call -- you either call        18       Q. During school.
19   your friends or your --                                    19       A. Uhm, I think I have once, and that got me in
20       A. My parents.                                         20   trouble, but, uhm, only once.
21       Q. Your parents. Do you call anyone else?              21       Q. Have you ever had any other phone numbers?
22       A. No, I don't think so, other than friends and        22       A. No.
23   family.                                                    23       Q. Do you know the names of the companies involved
24       Q. Was there ever a time where your parents took       24   in this lawsuit?
25   your phone away from you?                                  25       A. I only know Credit One Bank.


                                                                                          8 (Pages 26 to 29)
                       TSG Reporting - Worldwide - 877-702-9580
        Case 2:17-cv-01512-JAM-DB Document 55-10 Filed 10/09/18 Page 10 of 37
                                                 Page 30                                                         Page 31
 1       Q. And how do you know Credit One Bank?                 1       A. Yeah, I'm fine.
 2       A. Because when -- when I received the calls, they      2       Q. Okay. Want to fill up your water? Maybe we
 3   were telling me I -- that I tried to call back, and it      3   should take a little five.
 4   just redirected me to the Credit One phone system. And      4       A. I'm good.
 5   also it's been mentioned several times.                     5         MR. MARCUS: Okay. Let's go take a walk. Just
 6       Q. Mentioned several times by whom?                     6   walk around for a couple minutes. I got to use the
 7       A. Usually my parents and, yeah, the phone thing.       7   restroom anyway.
 8       Q. When you say your parents, in what context?          8         MR. WADE: Okay. Off the record.
 9       A. Well, my mom is involved with this and she's         9         (The deposition was in recess from 11:44 to
10   here. Yeah.                                                10         11:55.)
11          MR. MARCUS: I just want to be clear for the         11         MR. WADE: Q. All right we're back on the
12   record, any conversations that Noah had with his           12   record. And Noah, I just want to make sure you
13   attorneys obviously are privileged.                        13   understand that it's important to tell the truth today.
14          MR. WADE: Of course.                                14       A. Yes.
15          MR. MARCUS: That may be included but --             15       Q. Do you understand that it's important not to
16          MR. WADE: Q. Of course. Aside from your             16   lie today?
17   attorney. But your mother, certainly --                    17       A. Yes.
18          MR. MARCUS: Right.                                  18       Q. Thank you. Uhm, by the way, I'd like to
19          MR. WADE: Q. Just aside from your                   19   establish the fact that I'm aware of your cell phone
20   attorneys. So Credit One Bank is the only company that     20   number or your alleged cell phone number, and I've
21   you're aware of in this lawsuit, correct?                  21   learned that number through the lawsuit. Uhm, and that
22       A. Yes.                                                22   number is (916) 308-9847. Does that sound familiar?
23       Q. You doing okay? Do you need a break?                23       A. Yes, it does.
24       A. Yeah, I'm fine.                                     24       Q. Okay.
25       Q. You sure?                                           25       A. I actually had the 308 part in my mind when you

                                                 Page 32                                                         Page 33
 1   said do I know a little bit of my cell phone number, but    1   is about a year and a half ago, correct?
 2   I was afraid it was part of my dad's or --                  2       A. Yeah.
 3       Q. And what number sounded familiar to you?             3       Q. You lived at your Granite Bay address for the
 4       A. 308-9847. I think I know it when I'm reminded        4   past two to three years, correct?
 5   of it. It's familiar to me. But I can't kind of do it       5       A. Yeah.
 6   off the top of my head.                                     6       Q. So it's fair to say that since December of
 7       Q. So now that we have that established, I'd like       7   2016, you've been going to Franklin Elementary School,
 8   to refer to that as your cell phone number or the 9847      8   correct?
 9   number, okay? And by the way, earlier when I referred       9       A. Yes.
10   to your cell phone, that's the number I was referring.     10       Q. Did Franklin Elementary School have a rule that
11   When I say "that," the 9847 number is the number I was     11   you had to turn your phone off during class?
12   referring to, okay?                                        12       A. You couldn't bring it inside your classroom
13       A. Okay.                                               13   or -- and you couldn't use it in school when it was in
14       Q. Did you ever have a rule at your school -- and      14   session.
15   I want to go to Franklin Elementary, because I believe     15       Q. When is school in session?
16   that's -- you were in Franklin Elementary School from      16       A. Just, like, for the entire day. You're allowed
17   December 2016 until present, correct?                      17   to -- you're not allowed to use your phone for the
18       A. I've had my -- I'm sorry. I'm sorry. I forgot       18   entire day until dismissal.
19   the question.                                              19       Q. And what time is the dismissal?
20       Q. Sure. When have you gone to Franklin                20       A. 2:30.
21   Elementary School?                                         21       Q. What time does school begin?
22       A. Uhm, hard to say. I can't give you an exact         22       A. 8:30 a.m.
23   date, but I remember I went to my first day at Franklin    23       Q. So from 8:30 to 2:30, you could not use your
24   while I was still living in my old house.                  24   phone?
25       Q. Okay. So it's fair to say that December 2016        25       A. Yes.


                                                                                         9 (Pages 30 to 33)
                       TSG Reporting - Worldwide - 877-702-9580
        Case 2:17-cv-01512-JAM-DB Document 55-10 Filed 10/09/18 Page 11 of 37
                                                 Page 34                                                         Page 35
 1      Q. Where did you put your cell phone?                    1      A. One and a half hours.
 2      A. In my backpack.                                       2      Q. So 4:00 to 5:30 or 4:30 to 6:00 p.m.?
 3      Q. Did you carry your backpack with you?                 3      A. (Nods head.)
 4      A. During school?                                        4      Q. Okay. And when did you start playing tennis?
 5      Q. During school.                                        5      A. It's kind of hard to say. I think I've been
 6      A. No.                                                   6   playing it for, like I said, maybe one and a half years,
 7      Q. Where did you keep your backpack?                     7   two years.
 8      A. Uhm, on this -- on a rack outside of my               8      Q. Is it fair to say that you did not use your
 9   classroom.                                                  9   cell phone during tennis practice?
10      Q. So you didn't have your cell phone number on         10      A. I never use my cell phone during tennis.
11   you from 8:30 to 2:30, correct?                            11      Q. All right. Did you ever write to Credit One?
12      A. Yes.                                                 12      A. Uhm, a letter?
13      Q. What do you do after school?                         13      Q. A letter.
14      A. I call my mom, make sure she knows where I am.       14      A. No.
15   I go home. I do my homework. I have a snack. Usually       15      Q. Okay. Did you ever mail anything to Credit
16   I hang out with friends or play games.                     16   One?
17      Q. Okay. Do you go tennis practice after school?        17      A. No.
18      A. Uhm, that's on Thursdays.                            18      Q. Did Credit One ever call you?
19      Q. Okay.                                                19      A. Yes, many times.
20      A. And a few other days.                                20      Q. How do you know it was Credit One?
21      Q. And what time does tennis practice start, would      21      A. Uhm, like I said, when I got the -- when I
22   you say?                                                   22   received the calls, I would, uhm -- I would call them
23      A. Uhm, maybe 4:30. I can't -- somewhere about          23   back, and it would -- and the call would redirect me to
24   4:00 or -- yeah, 4:00 or 4:30.                             24   the Credit One calling system.
25      Q. And how long is tennis practice, would you say?      25      Q. How many times did you call Credit One back?

                                                 Page 36                                                         Page 37
 1       A. Once or twice, I believe.                            1   you think you were allegedly getting from alleged Credit
 2       Q. And you said Credit One called you many times.       2   One?
 3   How many times did they call you?                           3       A. I, uhm, think I received -- at the peak -- I
 4       A. Uhm, from what I've heard, maybe hundreds. I         4   don't think I'm receiving them any more, but at the peak
 5   honestly don't know the total of calls.                     5   I think I was getting maybe 5 or 10 a day. Between that
 6       Q. And you said what you've heard. From who?            6   area. Maybe less on certain days. It's just random.
 7       A. Uhm, well, also -- it's also from what I've          7   But it was a large quantity of calls.
 8   seen. Like call logs -- call logs have, uhm -- the last     8       Q. Would you hear your phone ring?
 9   time I checked the call logs they were like maybe 100 --    9       A. Uhm, just in general?
10   like 130 calls. I don't remember that well.                10       Q. Would you hear your phone ring -- you said --
11       Q. And what call logs are you referring to?            11   strike that.
12       A. Uhm, this -- there's a Metro PCS app that           12         I'll back up. You said you were receiving or
13   records -- that records and lets you report callers, and   13   you were allegedly receiving 5 to 10 calls a day from
14   it has an entire list of how many times I got calls from   14   Credit One, correct?
15   Credit One.                                                15       A. Yes.
16       Q. Okay. And when did you access that Metro PCS        16       Q. How do you know you were getting those calls?
17   app?                                                       17       A. I, uhm, checked my -- I get the calls after
18       A. Uhm, I can't give you a date, but I think it        18   school, so I was able to check them when it was in my
19   was around the time that I just started noticing that      19   pocket. I could hear it. And I would check the call
20   these calls were -- didn't stop. They kept coming in.      20   logs of how many times that number has called
21   And I dropped my phone.                                    21   immediately and there would be times during the school
22       Q. How many -- oh, pick up your phone.                 22   day where I was receiving calls.
23       A. Got it.                                             23       Q. But it's safe to say you would check your cell
24       Q. How many calls a day do you think you were          24   phone later in the day to see how many calls were made?
25   getting and -- let me strike that. How many calls do       25       A. Yeah, as soon as -- yeah, noticed that it was


                                                                                       10 (Pages 34 to 37)
                       TSG Reporting - Worldwide - 877-702-9580
        Case 2:17-cv-01512-JAM-DB Document 55-10 Filed 10/09/18 Page 12 of 37
                                                  Page 38                                                        Page 39
 1   picking up and they kept calling and calling.               1   here. When you say peak, what date are you referring
 2       Q. What did your caller I.D. say?                       2   to? When was the peak?
 3       A. About the number?                                    3       A. I think, uhm, somewhere -- it was after maybe
 4       Q. Strike that. Good question. What did your            4   March, February or -- kind of hard to say.
 5   caller I.D. say when these alleged calls from Credit One    5       Q. What year? March, February -- what year would
 6   were being made to your phone?                              6   you say?
 7       A. I don't know. Like, the default call logs on         7       A. I believe 2016.
 8   the call on the phone app just say the number. Uhm, but     8       Q. So I just want to back up to you had mentioned
 9   I think on the Metro PCS thing, it said "debt               9   that you remember the exact date that you got your cell
10   collector." Or --                                          10   phone number, the 9847 number?
11       Q. Were --                                             11       A. The month I remember the month.
12       A. -- there was multiple numbers, actually, that       12       Q. The month. And that was December of 2016. So
13   called me. I think one of them said "scam likely,"         13   is it fair to say that you would not have gotten any
14   because it just does that to numbers that you've never     14   calls from anyone that could have been Credit One --
15   been called by before.                                     15       A. I think --
16       Q. Were you checking that app every day?               16       Q. -- before December of Credit One?
17       A. Uhm, not every day, but I was checking when it      17       A. I think I just made a mistake when I said --
18   was at, like, the peak.                                    18   did I say 20 -- uhm, did I say I was receiving like
19       Q. When you say the peak, when -- when is that?        19   calls February 2016?
20       A. When, like, I was -- when, uhm, I was getting,      20       Q. Yeah.
21   like, the most calls, and, like, the 5 to 10, just the     21       A. I just made a mistake it was probably 2017
22   random amount. Now it's slowed down. I'm not getting       22   because I didn't get the phone until December.
23   any calls. But back then, there was a ton of calls         23       Q. It's okay.
24   coming in.                                                 24          MS. HABIB: You figured it out.
25       Q. I'm trying to get a sense of the time frame         25          THE WITNESS: Yes, finally.

                                                  Page 40                                                        Page 41
 1          MR. WADE: Q. How many times do you allege            1       A. Yes, I was aware, uhm -- aware of them after
 2   you were receiving 5 to 10 calls a day? How many days?      2   school.
 3       A. Can you rephrase that?                               3       Q. After school?
 4       Q. Sure. You said that you received -- during the       4       A. But I didn't know that they -- that those calls
 5   peak you were receiving 5 to 10 calls a day. Did that       5   were made during that time.
 6   happen on two separate occasions? Did that happen three     6       Q. So you would look at your phone and you would
 7   separate occasions, four separate occasions?                7   see two missed calls?
 8       A. Uhm, I have to say I just remember getting           8       A. Yeah.
 9   this -- like, at first I believe I was getting, uhm -- I    9       Q. Okay. But you didn't physically hear your
10   think I wasn't getting as many calls. It's really just     10   phone number ringing?
11   fuzzy to me. But, uhm, I remember like during the          11       A. Actually, uhm, has -- it has happened during
12   middle of me getting called, it was, like, a lot more,     12   school. I have heard it.
13   and then it started slowing down. I believe that's how     13       Q. You have heard your phone ring?
14   it went, but I still don't -- I can't really put an        14       A. Yes.
15   exact date or anything on it.                              15       Q. Okay. And when did you hear your phone ring
16       Q. And I just want to make something clear, so I'm     16   during school?
17   going to back up here a little bit. So it's safe to say    17       A. Well, usually when we have to go outside, so
18   the whole time that you've had the 9847 number you were    18   maybe like -- lunchtime is around 11:00, 11:30, 11:50.
19   at Franklin Elementary School?                             19       Q. And where do you keep your -- because you
20       A. Yes.                                                20   stated earlier that you keep your cell phone in your
21       Q. And Franklin Elementary School doesn't allow        21   backpack. Where do you keep your backpack with your
22   you to have your phone from 8:30 to 2:30, correct?         22   cell phone?
23       A. Yes.                                                23       A. On this rack just outside of our classroom next
24       Q. So you did not know that you were getting calls     24   to the door.
25   during that time period, correct?                          25       Q. So you heard your phone in your backpack


                                                                                       11 (Pages 38 to 41)
                       TSG Reporting - Worldwide - 877-702-9580
        Case 2:17-cv-01512-JAM-DB Document 55-10 Filed 10/09/18 Page 13 of 37
                                                 Page 42                                                         Page 43
 1   outside of your classroom ringing during class?             1      A. Yes. Uhm, I either asked or I knew it was made
 2      A. Yes, when we were heading to lunch.                   2   clear because they said they were a debt collector or
 3      Q. And how do you know it was your phone?                3   they answered my question. I just -- I don't exactly
 4      A. Because I went to -- I went closer to it. It          4   remember precisely.
 5   was my -- it was my phone. I heard it.                      5      Q. So you answered their call?
 6      Q. Was it vibrating?                                     6      A. Yes.
 7      A. Uhm, I don't remember.                                7      Q. When did you answer their call?
 8      Q. Was it ringing? Did it make a noise?                  8      A. I can't say, but I think it was around when I
 9      A. Yes.                                                  9   started getting the calls. Uhm, I picked up and they
10      Q. Okay. Did your teacher say anything?                 10   said they were a debt collector.
11      A. I don't think she did.                               11      Q. Do you remember when you answered the call?
12      Q. And how many occasions did you hear your phone       12      A. I believe it was right after school.
13   ring during class?                                         13      Q. Do you know how many times you answered the
14      A. I only remember maybe one or two times.              14   phone and Credit One -- or someone allegedly from Credit
15      Q. And who was calling you?                             15   One that called you? Do you know how many times you
16      A. I don't know -- I don't know. Uhm, could have        16   answered the phone?
17   been -- could have been the people that were spam          17      A. I think, uhm, I picked up maybe three -- two,
18   calling me. Uhm, most likely was during that time, but     18   three times.
19   I only knew after school.                                  19      Q. And those two to three times you said you
20      Q. You only knew after school when you would check      20   picked up the phone after school?
21   your phone, correct?                                       21      A. Yes, or -- or like just maybe on a weekend. I
22      A. Yes.                                                 22   don't remember.
23      Q. You said you claimed that Credit One allegedly       23      Q. But it's fair to say that you never answer your
24   made calls to you. Did you ask why they were calling       24   phone during school?
25   you?                                                       25      A. Yes, I never answer my phone during school.


                                                 Page 44                                                         Page 45
 1      Q. Okay. Did you ever have an actual telephone           1      Q. So just to recap, they were asking for Noah
 2   conversation with someone claiming to be from Credit        2   Lemos?
 3   One?                                                        3      A. They weren't asking for Noah Lemos. They
 4      A. Well, I, uhm -- I told them to stop calling me,       4   were -- I don't know who they were asking for, but I
 5   and I also told one of the calls, because I think there     5   don't owe any debt. I'm a 12-year-old kid.
 6   was -- there was multiple numbers, and it could have        6      Q. So do you know who they were calling for?
 7   been multiple different people. But I told them I was a     7      A. No.
 8   minor.                                                      8      Q. How many times did you tell Credit One to --
 9      Q. And when did you tell them that?                      9   you said stop calling?
10      A. Maybe around the first bit I was getting the         10      A. Once.
11   calls.                                                     11      Q. Did the person on the other side acknowledge
12      Q. And when did you start getting the calls?            12   that?
13      A. February of 2017.                                    13      A. I don't believe so. Uhm, I don't really
14      Q. Do you remember their name?                          14   remember.
15      A. No.                                                  15      Q. Did they say anything to you?
16      Q. What, exactly, did that person say to you?           16      A. They weren't really listening to me. I just
17      A. I remember them saying that they were a debt         17   told -- the time I told them to stop I was like -- I
18   collector for -- well, they said they were a debt          18   was, like, trying to get their attention, but they
19   collector and I think they were calling me for some debt   19   just -- I don't know if they weren't -- I don't know.
20   they thought I owed.                                       20   They weren't listening to me.
21      Q. They thought that you owed?                          21      Q. And how do you know that?
22      A. Yes.                                                 22      A. Well, from what -- from what I remember, they
23      Q. So they were calling for you to collect on debt      23   were just going on about a debt I owed. But I don't owe
24   that you owed?                                             24   a debt.
25      A. Yes, but I don't owe a debt.                         25      Q. When you said the debt you owed, they weren't


                                                                                        12 (Pages 42 to 45)
                       TSG Reporting - Worldwide - 877-702-9580
        Case 2:17-cv-01512-JAM-DB Document 55-10 Filed 10/09/18 Page 14 of 37
                                                Page 46                                                         Page 47
 1   calling to collect a debt from you, because you're a       1   the, uhm -- maybe close to the end of 2017. I don't
 2   12-year-old boy, correct?                                  2   really remember when it stopped.
 3       A. Yes.                                                3       Q. Do you know why the calls stopped?
 4       Q. Did you ever tell your mom that Credit One was      4       A. No.
 5   allegedly calling you?                                     5       Q. Do you have any records or notes about your
 6       A. Yes.                                                6   conversation with Credit One?
 7       Q. Okay.                                               7       A. No.
 8       A. I just kept telling her I was getting these         8       Q. Do you have any recordings?
 9   phone calls over and over and over.                        9       A. No.
10       Q. Did you ever tell your dad?                        10       Q. Did you ever make any records, notes, uhm,
11       A. Uhm, yes. I believe so.                            11   about those conversations -- that conversation you had?
12       Q. And what did they say?                             12       A. No.
13       A. Well, uhm, I don't -- I don't quite remember.      13       Q. And I just want to make something clear. You
14   Yeah. I don't remember.                                   14   had one conversation allegedly with Credit One, correct?
15       Q. Did your mom or dad ever answer any of the         15       A. Yes.
16   calls from Credit One Bank or allegedly from Credit One   16       Q. How many calls do you believe you answered
17   Bank?                                                     17   allegedly from Credit One?
18       A. No, I don't believe so.                            18       A. Two or three. Or just --
19       Q. When did the calls allegedly from Credit One       19       Q. But you only had one conversation with them,
20   stop?                                                     20   correct?
21       A. It's hard to say. Maybe because if they were       21       A. I believe so.
22   starting at somewhat in the beginning of the year, I      22       Q. What happened on the other two instances that
23   think they went on until -- I mean, I think I stopped     23   you answered the phone?
24   getting them in 2018 this year, but I think it was like   24       A. I think I just picked up and I went -- when I
25   raging on for the entire -- for all of 2017 until maybe   25   heard debt collector I just hung up.

                                                Page 48                                                         Page 49
 1      Q. Okay. Did you ever call Credit One?                  1   any voice mails it was, uhm, from the numbers that kept
 2      A. Uhm, yes, uhm, and it just took me to the phone      2   calling me.
 3   system.                                                    3       Q. And what did the voice mail say?
 4      Q. How many times did you call them?                    4       A. I don't remember.
 5      A. I think I said, uhm, somewhere between one and       5       Q. Did you ever receive any calls from a person
 6   three times.                                               6   alleging to be from Credit One before 8:00 a.m.?
 7      Q. Did you have a conversation with anyone when         7       A. I, uhm -- I don't remember if I got any calls
 8   you called Credit One?                                     8   before 8:00 a.m.
 9      A. No, because I was looking for the person that        9       Q. Okay. Did you create a log of calls that you
10   had directly called me, not the system.                   10   believe were made by Credit One?
11      Q. Okay. When you called Credit One, what number       11       A. I made one and I filled it, uhm -- I filled it
12   did you use?                                              12   a tiny bit up until there were like -- I tried logging
13      A. Uhm, the 9847 number.                               13   each call on my mom's computer, but it just got -- there
14      Q. So the three instances that you called in to        14   was too many of them to log.
15   Credit One, you used the 9847 phone number?               15       Q. Did you create this log after each call?
16      A. Yes, my phone.                                      16       A. No. About after I got, uhm -- about after like
17      Q. Did Credit One ever leave messages on your          17   maybe a hundred or so calls, uhm, we just decided to
18   voice mail?                                               18   log -- log some of them. But --
19      A. I believe so.                                       19       Q. And when you say "we," who is we?
20      Q. How do you know it was Credit One?                  20       A. Me and my mom.
21      A. I didn't. I think -- I think, uhm, might have       21       Q. So after about a hundred calls or so, you
22   been the number.                                          22   decided to log the calls?
23      Q. So how do you know the number was linked to         23       A. Yeah, but it was too much.
24   Credit One?                                               24       Q. Okay. And why did you begin to log the calls?
25      A. Because it was, uhm -- because if I did receive     25       A. We just wanted to have a record.


                                                                                      13 (Pages 46 to 49)
                      TSG Reporting - Worldwide - 877-702-9580
        Case 2:17-cv-01512-JAM-DB Document 55-10 Filed 10/09/18 Page 15 of 37
                                                 Page 50                                                         Page 51
 1       Q. For?                                                 1   attorney. So it sounds like you created this log after
 2       A. Can --                                               2   you retained an attorney; is that correct?
 3          MR. MARCUS: Uhm --                                   3       A. Yes. Well, it was -- it was when I reported
 4          MR. KAMINSKI: Take your time.                        4   that -- it was some time after I reported the person --
 5          MR. MARCUS: Can I -- yeah. Take your time,           5   reported the numbers on the app.
 6   Noah.                                                       6       Q. Just trying to get a sense of a time did you
 7          THE WITNESS: Trying to think of a way to say         7   create the call log specifically for this lawsuit?
 8   it, but I guess I just say what he said earlier. I          8       A. Well, I guess it was for the attorney.
 9   guess it's privileged.                                      9       Q. So you created this call log after you retained
10          MR. MARCUS: Is it something to do with              10   an attorney?
11   attorney-client privilege?                                 11       A. Yes.
12          THE WITNESS: Yeah, it has to do with a person.      12       Q. And I'm not going to get into whatever happens
13          MR. MARCUS: So did you keep records because of      13   after that is -- the communications are privileged. So,
14   the lawsuit?                                               14   uhm -- when did you retain your attorney?
15          THE WITNESS: Uhm, because --                        15       A. I don't -- I think it was after maybe the first
16          MR. MARCUS: Somebody told to you keep records?      16   dozen or so calls. It's kind of hard to say still,
17          THE WITNESS: Yes.                                   17   because it happened a while ago. But --
18          MR. MARCUS: Okay.                                   18       Q. So you retained your attorney early on when the
19          MR. WADE: Q. Was that someone your mom or           19   calls started happening?
20   your attorney?                                             20       A. Uhm, yeah. Like sometime in like the first --
21       A. Uhm, attorney.                                      21   just, uhm, a little while after they started coming.
22       Q. Okay. So when did you create this log? And          22   And I -- they wanted to talk to me after I reported the
23   I'm not asking for privileged communications with your     23   number.
24   attorney, but what is important, uhm -- I am entitled to   24       Q. Okay. So you said you began receiving calls
25   everything that happened before you sought your            25   around February 2017, correct?

                                                 Page 52                                                         Page 53
 1      A. Yes.                                                  1   app came with your phone?
 2      Q. When do you -- having said that, when do you          2       A. Yes.
 3   think you retained your attorney? March 2017?               3       Q. And do you know the exact name of that app?
 4         MR. MARCUS: Can we just clarify what retain           4       A. I think it was something like "Caller I.D."
 5   means? I don't know if Noah understands that phrase.        5       Q. Caller I.D.
 6         MR. WADE: Q. Understood. When did you hire            6       A. Might have been caller I.D., yeah.
 7   your attorney? Do you understand hire?                      7       Q. And I know i asked you earlier, but what did
 8      A. Yes.                                                  8   your caller I.D. say when you received these calls
 9      Q. Okay. So you said you started receiving calls         9   allegedly from Credit One?
10   around February 2017. When did you hire your attorney?     10       A. Wait. What did it say about the number?
11      A. Maybe a half a month -- a little bit of a --         11       Q. Correct.
12   like 20 to 30 days after. Maybe less.                      12       A. Well, I think there was three numbers. One of
13      Q. Do you know if your attorney ever reached out        13   them said "debt collector," and one of them was just a
14   to Credit One to have them stop the calls?                 14   number. Uh, and one of them was just the number. It
15      A. I don't remember.                                    15   didn't have anything special about it, but it was Credit
16      Q. Okay. Have you ever downloaded an app to your        16   One, I believe. And the last one I think said "scam
17   phone that logs your call?                                 17   likely," because my phone just does that to random
18      A. Uhm, downloaded, no. The app -- the app that         18   numbers that have never been --
19   told me that it was a debt collector and had all the       19       Q. Did your caller I.D. ever say Credit One?
20   logs was built in with Metro PCS.                          20       A. No, it just said debt collector.
21      Q. So if you could help me understand the app,          21       Q. Okay. So in order to find out whether it was
22   because I don't have Metro PCS, is it an app that's        22   Credit One, or allegedly Credit One, you would call the
23   already on your phone?                                     23   number back, correct?
24      A. Yes.                                                 24       A. Yes, and I think it might have -- I think it
25      Q. Okay. And you did -- it would already -- that        25   might have said, like, Credit One debt collector. I


                                                                                       14 (Pages 50 to 53)
                       TSG Reporting - Worldwide - 877-702-9580
         Case 2:17-cv-01512-JAM-DB Document 55-10 Filed 10/09/18 Page 16 of 37
                                                 Page 54                                                         Page 55
 1   don't really remember.                                      1       A. Denied.
 2       Q. Okay. Have you ever downloaded an app to your        2       Q. Okay. What's the basis for your denial?
 3   phone that blocks certain calls?                            3       A. That, uhm, I was called by a robocaller.
 4       A. Uhm, no.                                             4       Q. How do you know what a -- what is a robocaller?
 5       Q. No. Okay.                                            5       A. Mostly telemarketers that -- it's not a real
 6          MR. WADE: All right. Uhm, I want to go               6   person. It just automatically calls you.
 7   through, uhm, some exhibits here. Uhm, I know -- so         7       Q. And how do you know you were getting automatic
 8   bear with me. I want to go through, uhm, first your         8   calls?
 9   responses to our request for admissions. Uhm, so give       9       A. I, uhm --
10   this to the court reporter to mark.                        10       Q. Or excuse me. Let me -- strike that.
11          (EXHIBIT A WAS MARKED FOR IDENTIFICATION.)          11       A. I don't think I admitted that they were
12          MR. WADE: And then I'll let Ari look at this        12   robocalls or --
13   first, and then if we have an extra copy, we can give to   13       Q. How do you know that a robocaller was calling
14   Farheena.                                                  14   you?
15          (Discussion off the record.)                        15       A. The -- if I knew what a -- how -- I would find
16          MR. WADE: Q. So, Noah, I can direct you to          16   out that if somebody was a robocaller I would check that
17   RFA. That means request for admission, okay? So if I       17   caller I.D. app and it would specify that it's not a
18   could direct you to RFA No. 5, can you please read the     18   real person, or it's just a robocaller that just
19   request?                                                   19   automatically dials me.
20       A. This one?                                           20       Q. So let's back up to this app, then, because I
21       Q. Yes.                                                21   want to make sure I'm understanding this app. What
22       A. "Admit that defendant did not call your cell        22   information does this app give you?
23   phone using an automatic telephone dialing system as       23       A. Gives you the number, and it gives you, uhm --
24   defined by the TCPA."                                      24   it gives you the, uhm -- it gives you also these little
25       Q. Okay. What was your response?                       25   details, like robocaller, debt collector, scam. Uhm,


                                                 Page 56                                                         Page 57
 1   also has that report feature that I used.                   1   you.
 2      Q. When you say report feature, can you please           2       Q. Did you ever pay for that description?
 3   explain?                                                    3       A. No, never.
 4      A. I -- you report a number to the app and               4       Q. So you reported your number to the app. When
 5   that's -- and then that's how the attorney got in           5   did you report the number allegedly from Credit One to
 6   contact with me.                                            6   the app?
 7      Q. You said the app was Caller I.D., or do you           7       A. Uhm, it was after, uhm -- after a little bit
 8   know the name of the app?                                   8   when I started getting the calls when they were -- when
 9      A. I believe it was called Caller I.D.                   9   a lot of them were coming in, uhm, that was around --
10      Q. Okay. And does it show up on the screen of           10   and when I reported them, yeah, I got -- I got in
11   your phone?                                                11   contact with the attorney that's --
12      A. Yes.                                                 12       Q. So after you reported the number, your attorney
13      Q. Okay. So if you could walk me through -- so          13   contacted you?
14   you get a call on your phone?                              14       A. Yes.
15      A. Yes.                                                 15       Q. And you said as you testified earlier, that was
16      Q. You go to the Caller I.D. app, and you can see       16   earlier on in the calls when you started receiving the
17   what number just called you?                               17   calls?
18      A. Yeah, I can, uhm -- it doesn't just show you         18       A. Yes, a little bit after, like just when I
19   what number just called you. There's an, uhm -- the        19   realized that they just kept coming in and it was a
20   call logs on your regular phone. It does that. But         20   problem.
21   that's just if you want to know -- what you need to know   21       Q. So the app would tell you whether a robocaller
22   about it. And they have this weird thing where if you      22   was calling, right?
23   pay you can see the -- like the call. Like, I don't        23       A. Yeah.
24   remember exactly, but it was something about like a        24       Q. Did it tell you whether an automatic telephone
25   description where you'll know the person who is calling    25   dialing system was being used?


                                                                                        15 (Pages 54 to 57)
                       TSG Reporting - Worldwide - 877-702-9580
         Case 2:17-cv-01512-JAM-DB Document 55-10 Filed 10/09/18 Page 17 of 37
                                                 Page 58                                                         Page 59
 1       A. I don't exactly remember.                            1      Q. Who the subscriber of your cell phone number
 2       Q. Do you know what an automatic telephone dialing      2   was.
 3   system is?                                                  3         MR. MARCUS: If he knows -- I think he's having
 4       A. Uhm, not really.                                     4   a difficult time with the word subscriber.
 5       Q. Okay. Can I direct your attention to RFA No.         5         MR. WADE: Q. Okay. Subscriber is someone
 6   7?                                                          6   that pays for a service.
 7       A. Okay.                                                7      A. So probably my parents.
 8       Q. Can you please read that?                            8      Q. Okay. So what's the basis for your denial,
 9       A. "Admit that you were not the subscriber of the       9   then to Request No. 7?
10   phone number at issue and ending in 9847 at all times      10      A. That I'm not.
11   defendant allegedly called you."                           11      Q. And I'll help you, because your denial to us
12       Q. Okay. What was your response?                       12   means that you are the subscriber of the phone.
13       A. Denied.                                             13      A. I don't pay for it, but I use it.
14       Q. And what's the basis for your denial on that        14         MR. MARCUS: Right.
15   one?                                                       15         MR. WADE: Q. So is it fair to say that you
16       A. I'm trying to -- I'm trying to figure out. So       16   admit that you're not the subscriber of your cell phone?
17   I say no to this. I'm trying to figure out what this       17      A. Yes, if that means I paid for it, then I don't
18   means. Admit that you were not the subscriber. Oh,         18   pay for it. I just use my phone.
19   that I have the number.                                    19      Q. Okay. And you said your name isn't on your
20       Q. I'll rephrase it, because we wrote the              20   cell phone bill, correct?
21   question, so I kind of know where we were going with the   21      A. I don't believe so.
22   question, and you could help if you wanted to chime in     22      Q. Okay.
23   on this. But we wanted to know who the subscriber of       23      A. I don't know much about who is paying
24   the phone was, right?                                      24   subscribers.
25       A. Who you --                                          25      Q. Okay. Okay. And then lastly on the RFAs, if I

                                                 Page 60                                                         Page 61
 1   could direct your attention to, uhm, No. 10, could you      1      Q. Okay. Actually, I just -- if you read your
 2   please read that?                                           2   response, that would be great, please.
 3       A. "Admit that you called defendant. Response:          3      A. All right. "Response: As alleged in the
 4   Admitted."                                                  4   complaint, the defendant used automated dialers and
 5       Q. Okay. And that's -- you admitted that because        5   pre-recorded messages to call the plaintiffs cellular
 6   that's when you called Credit One back or allegedly         6   phone without his express consent and then continued to
 7   called Credit One back to figure out what was the number    7   do so after the plaintiff advised that the defendant had
 8   that was calling you, correct?                              8   the wrong number, the first of which conversations took
 9       A. Yes, correct.                                        9   place on February 21st, 2017."
10       Q. But you never had an actual conversation with       10      Q. Okay. What's your basis for that, meaning how
11   Credit One when you called them personally, correct?       11   do you know it was February 21st, 2017?
12       A. It was just their calling system.                   12      A. The call logs -- the call logs stated that it
13          MR. WADE: So we'll mark that as Exhibit A, by       13   was February 21st.
14   the way, and I think we already -- Farheena and you have   14      Q. I just want to -- I know I'm asking it, but I
15   a copy all right. All right. Now I want to move on to      15   just want to make clear; what call logs are you
16   your response to interrogatories, and I know these are     16   referring to?
17   all legal jargon, but interrogatories are essentially --   17      A. I believe it was the Caller I.D. call logs and
18   we're asking you a question, and, you know, we just want   18   the regular call logs on my, uhm, default phone app.
19   you to answer the question truthfully, of course. Okay?    19      Q. Do you have those call logs?
20   Uhm, so we can mark this as Exhibit B.                     20      A. Uhm, I might still do.
21          (EXHIBIT B WAS MARKED FOR IDENTIFICATION.)          21      Q. How many calls do you think are logged on that
22          (Discussion off the record.)                        22   call log?
23          MR. WADE: Q. Okay. Can I direct your                23      A. That I made on my mom's computer?
24   attention to Interrogatory No. 4?                          24      Q. Yes.
25       A. Yes.                                                25      A. I don't know. I never really went far with


                                                                                        16 (Pages 58 to 61)
                       TSG Reporting - Worldwide - 877-702-9580
         Case 2:17-cv-01512-JAM-DB Document 55-10 Filed 10/09/18 Page 18 of 37
                                                  Page 62                                                       Page 63
 1   that one. I did take screenshots on -- of the -- on the     1         MR. WADE: Q. So I don't want anything that
 2   Caller I.D. app of how many calls I received from Credit    2   you talked with your attorney. That's privileged. But
 3   One.                                                        3   what I am entitled to is your basis for -- for that
 4       Q. What did your screenshot say?                        4   response?
 5       A. I believe they gave me the date, if I answered       5         MR. MARCUS: So outside of what your attorneys
 6   or if I didn't, then the time. I don't remember much of     6   told you, do you have any basis for this response?
 7   that.                                                       7         THE WITNESS: That -- that the calls were made
 8       Q. Would the screenshot specifically say Credit         8   by an --
 9   One, or would it just provide a number that called your     9         MR. WADE: Q. Aspect Unified System?
10   phone?                                                     10      A. Which means automatic caller or -- I'm confused
11       A. I don't remember if it said Credit One or not.      11   here.
12   I think it just told me the number, and maybe it said      12      Q. So the basis of your knowledge for this
13   debt collector if it was the number that said that.        13   response was from your attorney?
14   There were multiple numbers.                               14         MR. MARCUS: That's right.
15       Q. Okay. Uhm, let's go through Interrogatory No.       15         THE WITNESS: Yes.
16   8.                                                         16         MR. WADE: Q. So without your attorney --
17       A. All right.                                          17   okay. Have you ever heard of an Aspect Unified System?
18       Q. Could you please read your response?                18      A. No.
19       A. "Defendant's calls to plaintiff were placed via     19         MR. WADE: Okay. Done with that. All right.
20   the Aspect Unified System, which is clearly a predictive   20   Now I want to direct your attention to a call log that
21   dialer.                                                    21   was produced by you, and I just wanted to go over a few
22       Q. And what's your basis for that response?            22   questions. Okay. We'll mark this as Exhibit C, please.
23          MR. MARCUS: I'm just going to object, because       23         (EXHIBIT C1 WAS MARKED FOR IDENTIFICATION.)
24   we're touching on attorney-client privilege with that      24         MR. WADE: And, actually, Ari, you can take a
25   question.                                                  25   look at it first.


                                                  Page 64                                                       Page 65
 1            THE WITNESS: So that was --                        1    into this. This could just be -- I don't know. I don't
 2            MR. MARCUS: Yeah.                                  2    know if this is mine or not.
 3            THE WITNESS: So that was the call log I made.      3        Q. Okay. Why did you create this log? Let me
 4            MR. WADE: Hold on. Let's let Ari take a look       4    strike that.
 5   at it.                                                      5          So you're not sure if this is your log or not,
 6          MR. MARCUS: Okay.                                    6    correct?
 7          THE WITNESS: Okay.                                   7        A. Uhm, I mean, I don't know. I don't know. I
 8          MR. WADE: Q. What is this?                           8    also don't know how it's here right now. I think this
 9          MR. MARCUS: I just want to say, Noah, if you         9    might be mine probably.
10   need time to review the document, you take your time.      10        Q. I'm just asking. I just want to know who
11          THE WITNESS: So you said this was the one that      11    created this log. Uhm --
12   I recorded?                                                12        A. I don't --
13          MR. WADE: Q. I'm asking you what is this            13        Q. You don't know?
14   document that you produced?                                14        A. I don't know if -- it might be me. It might
15       A. It's a log of the calls I got from the app          15    not be. Maybe it is, because I think I might remember
16   and --                                                     16    just not putting the thing between the time.
17       Q. When did you create this?                           17        Q. What do you mean?
18       A. I, uhm -- well, it -- it must have been after       18          MR. MARCUS: Can I -- can I just jump in one
19   all these dates. So maybe sometime -- maybe a few days     19    second?
20   after the last call, which is March 20th. I don't          20          MR. WADE: Sure.
21   really -- I don't really remember when I made this.        21          MR. MARCUS: Noah, the log that you created, do
22       Q. Did you create this yourself?                       22    you remember what program you created it in?
23       A. I don't know. I think this is -- might have         23          THE WITNESS: It was like -- I believe it was,
24   been -- I made one. I didn't -- I don't know if this is    24    uhm, a Microsoft program. I don't really remember.
25   mine, because I don't remember putting this many calls     25          MR. MARCUS: Would it have been Microsoft


                                                                                        17 (Pages 62 to 65)
                         TSG Reporting - Worldwide - 877-702-9580
           Case 2:17-cv-01512-JAM-DB Document 55-10 Filed 10/09/18 Page 19 of 37
                                                   Page 66                                                    Page 67
 1   Excel?                                                    1   familiar to you?
 2          THE WITNESS: Maybe. I don't remember that          2       A. Yes.
 3   well.                                                     3       Q. Okay. So, then, if that log doesn't look
 4          MR. MARCUS: Did the log look a little bit          4   familiar to you, then I would like to use this as an
 5   different than what you're looking at?                    5   exhibit.
 6          THE WITNESS: Yes, it was in this --                6       A. This looks somewhat familiar with like how I
 7          MR. MARCUS: Did it look similar to this log?       7   put in the times, but it doesn't look like the one that
 8          THE WITNESS: Yes.                                  8   I created.
 9          MR. MARCUS: Just want to show you. I think         9       Q. Okay. This looks like the one you created?
10   Noah's just having a difficult time because the logs     10       A. Yes, more.
11   just look different.                                     11       Q. Okay. What's the difference between those two
12          MR. WADE: Okay.                                   12   call logs?
13          MR. MARCUS: The one that you showed him and       13       A. This one is in the -- this one is in this --
14   the one that's printed from Excel.                       14   this one is top down like this instead of -- it goes
15          THE WITNESS: This might be mine.                  15   like that instead of this, and I remember it being in
16          MR. WADE: Okay. Want me to use this as an         16   these boxes --
17   exhibit, then?                                           17       Q. Okay.
18          MR. MARCUS: I don't mind if you want to just      18       A. -- when I made it.
19   compare the records to see if they're the same. Looks    19          MS. HABIB: So one of them is vertical and
20   like they were the same.                                 20   one's horizontal.
21          MR. WADE: It's just a little cut off here.        21          THE WITNESS: Yeah.
22   So --                                                    22          MS. HABIB: Okay.
23          MR. MARCUS: Right. No, no, we can use yours.      23          MR. WADE: Q. Okay. Since you remember this
24   I just want to clarify that point.                       24   call log, I would like to mark this as Exhibit C; is
25          MR. WADE: Q. Okay. Does this log look             25   that okay?

                                                   Page 68                                                    Page 69
 1        A. Yeah.                                             1       A. Yes.
 2          MR. WADE: Okay. Can we mark that is Exhibit        2       Q. Okay. Do you see February 21st where it says,
 3   C?                                                        3   "Noah spoke with a male agent"?
 4          (EXHIBIT C2 WAS MARKED FOR IDENTIFICATION.)        4       A. Yes.
 5          (Discussion off the record.)                       5       Q. Okay. Who wrote that note on the third column
 6          MR. WADE: Q. I'm going over the call log,          6   down where it says, "Noah spoke with a male agent"?
 7   and I just wanted to ask questions about the call log.    7       A. I believe it was me or my mom. The entire
 8   I'm literally in the middle of the question.              8   thing was either written by me or my mom. I still don't
 9          MR. KAMINSKI: Can you hold off for a second?       9   know. I don't know if we put this many in or not.
10          THE WITNESS: Yeah, I'm fine.                      10       Q. When did you write that note? Would it have
11          MR. KAMINSKI: Thank you.                          11   been on February 21st? Or would it have been after
12          MR. WADE: Q. All right. So on this call           12   February 21st?
13   log, did you create this call log?                       13       A. It would have been way after, like I think it
14       A. I believe so.                                     14   was, uhm, after -- it was after all of these calls.
15       Q. And what if you look on the third column where    15   Maybe like a week or so after.
16   it says -- do you see where it says, "Noah answered"?    16       Q. Okay. So it's fair to say you didn't make this
17       A. Right here?                                       17   note directly after you made the call -- or directly
18       Q. Yes.                                              18   after you have received the call from allegedly Credit
19       A. Yeah.                                             19   One?
20       Q. Who wrote that?                                   20       A. No, I made this later on.
21       A. I believe -- I believe me or my mom did the       21       Q. Who did you create this for?
22   first part. I still don't know exactly if this is mine   22       A. Uhm --
23   or not.                                                  23         MR. MARCUS: Objection; asked and answered.
24       Q. Okay. Okay. Do you see where it also said,        24   If you have anything else to add, you can answer.
25   "Noah answered," where it says, "Date: February 21st"?   25         THE WITNESS: Uhm, it was created by the -- it


                                                                                     18 (Pages 66 to 69)
                         TSG Reporting - Worldwide - 877-702-9580
         Case 2:17-cv-01512-JAM-DB Document 55-10 Filed 10/09/18 Page 20 of 37
                                                 Page 70                                                         Page 71
 1   was created for the -- the attorney wanted to see it.       1       Q. Do you understand that it's important not to
 2          MR. WADE: Q. On the call log here it says            2   lie today?
 3   that there were three calls answered. Do you agree?         3       A. Yes.
 4       A. Yes.                                                 4       Q. Do you know a person by the name of D
 5       Q. What happened during those three answered            5   V       ?
 6   calls?                                                      6       A. I -- that name doesn't sound that familiar to
 7       A. I don't really remember. I think I -- I think        7   me.
 8   two of them, like the call log said, uhm, I hung up         8       Q. Okay. You paused. Does it ring a bell?
 9   like -- or just listened. They said, "debt collector."      9       A. I was just thinking -- trying to think if I've
10   I hung up. And then one of the times I said that I was     10   ever heard that name before. I honestly don't think I
11   a -- that I didn't owe any debt.                           11   have.
12          MR. MARCUS: Can Noah use the restroom now? I        12       Q. Okay. When you say you don't think you have,
13   mean, I understand you're in a line of questioning but     13   have you ever heard of the name D            V        ?
14   he answered the question that you had posed.               14       A. Well, now I have, but I don't know. I'm trying
15          MR. WADE: Sure.                                     15   to think if it rings a bell at all. No, I don't -- have
16          MR. MARCUS: Just run to the restroom. Go for        16   never heard. I've either never of heard of him or I
17   it, Noah.                                                  17   just don't remember the name.
18          THE WITNESS: All right.                             18       Q. So you do not know a person by the name of
19          (The deposition was in recess from 12:51 to         19   D      V         ?
20          1:05.)                                              20       A. Uhm, yes, I do not know a person by the name of
21          MR. WADE: Q. So we're back on the record.           21   D      V         .
22   And, again, as whenever we would like to take a break, I   22       Q. Do you know if your mom had any friends named
23   always like the remind you, do you understand that it's    23   D      V         ?
24   important to tell the truth today?                         24       A. I don't know. She has a lot of friends.
25       A. Yes.                                                25       Q. Do you know any person by the last name

                                                 Page 72                                                         Page 73
 1   V        ?                                                  1   person by the name of D          V        on your phone?
 2      A. I don't believe so.                                   2       A. I don't know. That might have been the last --
 3      Q. Do you know a person by the name Dwayne Wilson?       3   if that -- if they were -- if somebody was trying to
 4      A. I don't think I've heard that name before.            4   collect a debt with somebody with that name? Sorry.
 5      Q. Do you know anyone with the last name Wilson?         5   Just lost track here, but, uhm, can you say the question
 6      A. No.                                                   6   again?
 7      Q. So you do not know anyone by the name of Dwayne       7       Q. Sure. Did you ever get calls from any other
 8   Wilson?                                                     8   person looking for D          V      ?
 9      A. No, I -- well, yes, I don't know anybody by the       9       A. I -- I don't know. Maybe -- I don't remember
10   name of -- with the last name Wilson.                      10   any names that the debt collector said, nothing.
11      Q. How about -- you said last name. Do you know         11       Q. Okay. All right. I want to play a recording
12   anyone by the name of Dwayne Wilson?                       12   for you, okay? And David has a hundred windows open.
13      A. No.                                                  13   Uhm, so I want you to listen closely, okay?
14      Q. Has anyone else other than Credit One ever           14       A. Is this is a recording of me in it?
15   called your phone number regarding unpaid debt?            15       Q. We'll see. Okay. So I'm going to play it, and
16      A. So any other number that wasn't Credit Bank but      16   then I'll ask questions after I play it, okay? All
17   did want to collect debt?                                  17   right.
18      Q. Correct.                                             18          (Audio playing.)
19      A. No, I don't believe so. I think it was all           19          MR. WADE: I'll play it again. Okay. Can you
20   Credit One.                                                20   hear it okay?
21      Q. So no one else was trying to collect a debt          21          THE WITNESS: Yes, I heard it.
22   that called your phone number other than allegedly         22          MR. WADE: Q. Okay. Let me play it one more
23   Credit One?                                                23   time.
24      A. No, it was only Credit One.                          24       A. Did I -- was that me?
25      Q. Did you ever get any calls looking for another       25          (Audio playing.)


                                                                                       19 (Pages 70 to 73)
                       TSG Reporting - Worldwide - 877-702-9580
        Case 2:17-cv-01512-JAM-DB Document 55-10 Filed 10/09/18 Page 21 of 37
                                                 Page 74                                                            Page 75
 1          MR. WADE: Q. Is that your voice?                     1          THE WITNESS: So I mentioned D             V       . I
 2      A. Sounds -- it sounds like me. I don't know what        2   still have no idea what happened in the last part of the
 3   happened in the last part of that recording. Maybe I        3   call. I probably just sneezed and then I don't know.
 4   sneezed or something, but --                                4          MR. WADE: Q. Okay. What damages do you
 5      Q. Did you hang up?                                      5   believe you suffered due to the calls from -- alleged
 6      A. I don't remember.                                     6   calls from Credit One Bank?
 7      Q. I'll play it one more time just for the record,       7       A. It was quite annoying. One thing, I kept
 8   okay?                                                       8   getting them constantly, which was a disturbance. And,
 9          (Audio playing).                                     9   I mean, I didn't owe any debt. They were calling for no
10          MR. WADE: Q. Okay. Does that sound like             10   reason.
11   your voice?                                                11       Q. Okay. Were you ever charged for the calls that
12      A. Kind of.                                             12   allegedly were from Credit One?
13      Q. Kind of.                                             13       A. Me, no. I think it -- I don't know if my
14      A. Yeah.                                                14   parents were charged. I don't know if anybody was
15      Q. Do you remember that call?                           15   charged but --
16      A. No, I don't -- I don't remember much about the       16       Q. What expenses have you incurred, uhm, from the
17   calls.                                                     17   calls allegedly from Credit One Bank?
18      Q. Okay. Okay. What happened during that call           18       A. So like what -- what inconveniences did this
19   that I just played?                                        19   cause me or --
20          MR. MARCUS: Objection; it's on the record what      20       Q. Do you owe anything to anyone because of the
21   happened during the call, and Noah said he doesn't         21   calls allegedly from Credit One Bank?
22   remember the call.                                         22       A. No, I don't owe anything. I don't believe so.
23          MR. WADE: Q. You don't remember the call?           23       Q. Do you claim that you suffered any emotional
24          MR. MARCUS: So if you have anything to add,         24   problems, emotional distress?
25   you can answer.                                            25       A. Well, was I freaking out, no, but it did kind

                                                 Page 76                                                            Page 77
 1   of piss me off.                                             1         "QUESTION: Why was it an issue?")
 2      Q. And why did it piss you off?                          2         THE WITNESS: The calls, like -- I was also
 3      A. Because I kept getting these constantly, every        3   getting called like sometimes during the morning, which
 4   day. Look at this. It kept -- like that was maybe five      4   was pretty -- which was, uhm, kind of bad. I think I
 5   calls, five calls on one day. That was ridiculous.          5   might have gotten calls on weekends. I don't know. I
 6      Q. Okay. And what are you looking at, just for           6   don't know if March 20th is a weekend, but I was
 7   the record?                                                 7   getting calls at, like, 9:00 a.m. Those times -- a lot
 8      A. I'm looking at the -- this call log.                  8   of calls in school, which could land me in trouble
 9      Q. And how do you know those were the calls that         9   during school, because you're not allowed to have --
10   you received allegedly from Credit One Bank?               10   like your phone's not allowed to be active during that
11      A. Well, if this is mine, I logged them straight        11   time.
12   out of, uhm, the call logs.                                12         MR. WADE: Q. And for the record, what were
13      Q. Do you have any logs or any journals of -- any       13   you looking at just now?
14   logs or journals documenting your -- you said pissed       14       A. The call logs that I -- that I think I made.
15   off?                                                       15       Q. Have you seen any -- did you see any medical
16      A. No, I didn't write anything about me being           16   provider for treatment as a result of the calls
17   pissed off, but it was like -- it was a bit of an issue.   17   allegedly from Credit One?
18      Q. Why was it an issue?                                 18       A. No.
19          MR. KAMINSKI: Excuse me. Off the record for         19       Q. Did you purchase any medication as a result of
20   one second.                                                20   the calls allegedly from Credit One?
21          (The deposition was in recess from 1:15 to          21       A. No.
22          1:15.)                                              22       Q. And you're laughing. Why are you laughing?
23          MR. WADE: If you could repeat my question,          23       A. I don't know. Just kind of -- it's a weird
24   please.                                                    24   question, but --
25         (Record read by the reporter:                        25       Q. Okay. Were you prescribed any medication over


                                                                                         20 (Pages 74 to 77)
                      TSG Reporting - Worldwide - 877-702-9580
        Case 2:17-cv-01512-JAM-DB Document 55-10 Filed 10/09/18 Page 22 of 37
                                                 Page 78                                                         Page 79
 1   the counter or through prescription as a result of the      1   don't know, then you can say you don't know.
 2   calls from Credit One Bank -- allegedly from Credit One     2         THE WITNESS: I don't know. I just -- I'm
 3   Bank?                                                       3   getting a little confused.
 4       A. No.                                                  4         MR. WADE: Q. Okay. Is the same lawyer that
 5       Q. Okay. All right. Uhm, how did you find your          5   represents you today the same lawyer that contacted you
 6   lawyer in this case?                                        6   after you put the number?
 7       A. Through the Metro PCS recording system on the        7      A. Okay.
 8   app.                                                        8      Q. In the Metro PCS report?
 9       Q. Okay. Is it the same lawyer that you have            9      A. Can I ask who currently is my lawyer?
10   today that contacted you after you reported the            10      Q. Okay. Your lawyer is currently Yitzchak Zelman
11   information in the Metro PCS app?                          11   and Ari Marcus, and Ari Marcus is sitting to your right
12       A. So -- can you please repeat that?                   12   today.
13          MR. WADE: Sure. Can you please repeat that?         13      A. So I -- so I guess not the same.
14         (Record read by the reporter:                        14      Q. Okay. Who -- what lawyer reached out to you?
15          "QUESTION: Okay. Is it the same lawyer              15      A. Uhm, first guy, what was his name? Kevin?
16         that you have today that contacted you after         16   Mentioned his -- uh -- well, the first one that reached
17         you reported the information in the Metro            17   out to me was the one through the app.
18         PCS app?")                                           18      Q. And it's not the same lawyer that represents
19          THE WITNESS: I'm trying to think like --            19   you today?
20          MR. WADE: Q. I could rephrase it if you want        20      A. No.
21   me to.                                                     21      Q. Okay. When did you -- when did you hire your
22       A. Uhm, I understand the question. Have -- is          22   current lawyers?
23   that the same person. I'm trying to think if they are,     23      A. I don't know.
24   if I always have -- so --                                  24      Q. Okay. What happened after that first lawyer
25          MR. MARCUS: You have to answer, and if you          25   reached out to you, that contacted you after you put the

                                                 Page 80                                                         Page 81
 1   number in the Metro PCS app?                                1   them? Is that the question? Are you asking did he
 2         MR. MARCUS: Objection; it's vague and                 2   retain an attorney? Is that --
 3   ambiguous. What do you mean, what happened?                 3          MR. KAMINSKI: The fact --
 4         MR. WADE: Q. Did that lawyer -- when that             4          MR. MARCUS: Are you asking about what happened
 5   lawyer contacted you, what did he say?                      5   in the conversation?
 6         MR. MARCUS: Objection on privilege.                   6          MR. KAMINSKI: No, I think he's just saying did
 7         MR. WADE: Q. It's not -- that's -- I mean,            7   he retain a different attorney.
 8   that wouldn't be attorney-client privilege as to you, so    8          MR. MARCUS: So you want to know if he retained
 9   it wouldn't be privileged information regarding --          9   the attorney that called him; is that what you're asking
10         MR. MARCUS: If he had previous counsel, it           10   him?
11   could be privileged but --                                 11          MR. WADE: That's part of the questions. I
12         MS. HABIB: We don't know if they were                12   have many questions on that, but, yes, that's one of the
13   retained.                                                  13   questions.
14         MR. MARCUS: Right. I understand that.                14          MR. MARCUS: Noah, do you understand the
15         MS. HABIB: And they're soliciting him, so I          15   question?
16   think we're entitled to know --                            16          THE WITNESS: No. I'm getting kind of confused
17         MR. KAMINSKI: Uh-huh.                                17   here.
18         MS. HABIB: -- what the tenor of the                  18          MR. MARCUS: Yes.
19   conversation was, if not the detail.                       19          MR. WADE: Q. Did you hire the attorney that
20         MR. MARCUS: Well, the -- if the conversation         20   first contacted you?
21   was about retaining that attorney, then I think it would   21       A. Well, they just -- got first in contact with
22   run on privilege.                                          22   me -- I don't really -- I'm kind of confused how this
23         MS. HABIB: Well, if they didn't retain them          23   whole -- I'm trying to find who is it, and I'm lost
24   for purposes of litigation, then it's not privileged.      24   again. I'm sorry, but can you please repeat the
25         MR. MARCUS: How do you know they didn't retain       25   question just one more time?


                                                                                        21 (Pages 78 to 81)
                       TSG Reporting - Worldwide - 877-702-9580
        Case 2:17-cv-01512-JAM-DB Document 55-10 Filed 10/09/18 Page 23 of 37
                                                 Page 82                                                        Page 83
 1       Q. Sure. Did you hire the attorney that first           1   current attorneys?
 2   contacted you after you put -- after you reported the       2       A. No.
 3   number in your Metro PCS app?                               3       Q. Did you fire the first attorney that contacted
 4       A. Yes, I guess.                                        4   you?
 5       Q. Okay.                                                5       A. Fire, no.
 6       A. I mean, hire in the sense that I don't know how      6       Q. Did you -- strike that.
 7   most of it works, but I guess, yes.                         7          Does that attorney still represent you, the
 8       Q. And you don't remember his name or her name?         8   first attorney that contacted you?
 9       A. It -- I forgot. Yeah. I don't know their             9       A. I don't know.
10   name.                                                      10       Q. Okay. So you stated that you hired that
11       Q. Okay. How did you find your lawyers in this         11   attorney, correct?
12   case?                                                      12       A. I guess in a sense, yeah, hired.
13       A. So the -- in the sense find, you mean how did I     13       Q. So do you still contact that attorney to any
14   hire my current --                                         14   degree?
15       Q. Correct.                                            15       A. Not now, no.
16       A. I don't really know how -- I don't really know      16       Q. And why not?
17   how it happened. I --                                      17       A. I don't know. I just haven't been in contact.
18       Q. You don't remember how?                             18       Q. All right. I think I'm almost done. I'm just
19       A. I don't remember how.                               19   going to go through my notes, and then after I'm done I
20       Q. Did you, yourself, contact your current             20   think Farheena is going to clean up some of the things
21   attorneys?                                                 21   that --
22       A. I think it was -- no.                               22          MS. HABIB: Noah, are you okay to go for a
23       Q. Who contacted them?                                 23   little bit longer, or do you need a five minute break?
24       A. I think my mom, honestly.                           24          THE WITNESS: I'm fine to go on.
25       Q. And do you know when your mom contacted your        25                EXAMINATION BY MS. HABIB

                                                 Page 84                                                        Page 85
 1         MS. HABIB: Q. I shouldn't be more than 10             1       A. Uhm, 40 minutes.
 2   minutes. So my name is Farheena. I'm an attorney in         2       Q. And when you get out of school, how do you get
 3   this case as well. I just want to ask you a few             3   home?
 4   questions. Alex obviously asked you a lot of questions.     4       A. Uhm, my parents pick me up.
 5   I won't be asking you everything again, but I just          5       Q. Okay. Uhm, do you call your mom and she comes
 6   wanted to know you said you play tennis on Thursdays and    6   and gets you?
 7   a couple of other days. Do you remember what other days     7       A. Well, I call her to -- just to make sure that
 8   you play?                                                   8   she's -- yeah, she always comes after -- she always
 9      A. Well, uhm, at certain times I've had to miss          9   comes when school comes out.
10   Thursday, so we would do makeup days.                      10       Q. Okay. And how often is your school from your
11      Q. Okay. But during the week you just play once a       11   house?
12   week?                                                      12       A. Uhm, like 10 -- not even maybe 5 minutes away.
13      A. Yeah.                                                13   A little bit longer like seven, eight. I don't really
14      Q. Okay. Do you do any other activities?                14   know, but it's not that far away from my house.
15      A. I play viola.                                        15       Q. Okay. And do you get homework every day?
16      Q. Do you get lessons?                                  16       A. Uhm, yes, sometimes, but sometimes we get days
17      A. Uh-huh.                                              17   where we don't have homework or weeks where we don't
18      Q. And do you get those lessons once a week, twice      18   have to do homework because we have something big coming
19   a week?                                                    19   up.
20      A. Once a week.                                         20       Q. Okay. So just on average, do you know what
21      Q. And what day is that?                                21   that means, like on average, like on a regular day, how
22      A. Monday.                                              22   much time do you spend after school doing homework?
23      Q. Do you know what time?                               23       A. Half an hour.
24      A. I think around 3:05, 3:15.                           24       Q. Half an hour. Okay. And you don't have your
25      Q. And how long is that lesson?                         25   phone on you at that time, right?


                                                                                        22 (Pages 82 to 85)
                       TSG Reporting - Worldwide - 877-702-9580
        Case 2:17-cv-01512-JAM-DB Document 55-10 Filed 10/09/18 Page 24 of 37
                                                Page 86                                                         Page 87
 1      A. Uhm, no.                                             1   download?
 2      Q. Okay. And after you do your homework, what do        2      A. Uhm, came with my phone.
 3   you do, usually?                                           3      Q. And what's the first time you found that app?
 4      A. Uhm, play games. Sometimes I swim when it's          4      A. Uhm, I believe when I started getting the
 5   hot out. I hang out with friends.                          5   calls.
 6      Q. Okay. Do you guys hang out outside the house?        6      Q. And how did you know to look for that app?
 7      A. Sometimes. Uhm, sometimes outside. Sometimes         7      A. I guess I was just -- I just tried to find a
 8   inside. Sometimes at my friend's house.                    8   way to make the calls stop, and I found that app. It
 9      Q. Okay. Uhm, and do you have dinner with your          9   just went from there.
10   family?                                                   10      Q. So you were looking through your phone, right,
11      A. Yes.                                                11   and your phone has different apps on the screen, and how
12      Q. About how long do you spend having dinner with      12   did you pick that one as one that you thought might stop
13   your family?                                              13   the calls?
14      A. Depends. Like maybe a half hour.                    14      A. I honestly don't remember how I chose that one.
15      Q. Okay. And you don't keep your phone at the          15      Q. Did anyone tell you about that app?
16   dinner table, right, when you're eating?                  16      A. I don't believe so.
17      A. Not usually, no.                                    17      Q. Okay. When you first started getting the calls
18      Q. Okay. And what time do you guys have dinner?        18   that you believe are from Credit One, did you talk to
19      A. We don't really have a designated time just         19   anyone about that?
20   have it around evening.                                   20      A. Uhm, my parents.
21      Q. Okay. Around evening like between 5:30 and          21      Q. Okay. And what did you tell them?
22   7:30, something like that?                                22      A. I just told them I started getting phone calls
23      A. Yeah.                                               23   from -- from the bank, from Credit One.
24      Q. The Metro PCS app, did that come already            24      Q. And did they tell you anything about what to do
25   installed on your phone or is that something you had to   25   about that?


                                                Page 88                                                         Page 89
 1       A. I don't remember.                                   1      A. We do have one at school.
 2       Q. Okay. And on your phone, is there any feature       2      Q. Did you ever talk to your guidance counselor
 3   that allows you to block a given number?                   3   about these calls?
 4       A. I don't know if I have an app that does that.       4      A. No.
 5       Q. Did you look for that?                              5      Q. Did you talk to any of your friends about these
 6       A. I think I did.                                      6   calls?
 7       Q. And you didn't find anything?                       7      A. Well, I just think I did talk to my friend
 8       A. I don't remember.                                   8   saying, wow, I'm getting these annoying calls
 9       Q. When Alex was just asking you about the lawyer      9   constantly, but yeah.
10   that reached out to you because you recorded these        10      Q. Okay. And I think early on maybe I misheard
11   numbers on the app, do you remember if that lawyer        11   you but I thought you said when you're at school you
12   talked to you or one of your patients?                    12   have to turn your phone off, like you have to power it
13       A. Well, talked to both of us.                        13   down; is that right?
14       Q. Okay. So you talked to them first?                 14      A. I -- you're just not allowed to have anything
15       A. Yeah.                                              15   running. You're not allowed to have it do anything. I
16       Q. Correct?                                           16   mean, you can have it on. I don't know many of the
17       A. (Nods head.)                                       17   rules on that.
18       Q. Okay. And then you gave the phone to your mom      18      Q. But you never powered down your phone while you
19   or dad?                                                   19   were at school?
20       A. Yes.                                               20      A. No, I don't -- I think after a while I got
21       Q. Do you remember who? Is it your mom or your        21   those calls my teacher just -- my teacher told me to
22   dad?                                                      22   power down. I don't really remember.
23       A. Mom.                                               23      Q. Okay. And sorry if we've asked this many
24       Q. Okay. Do you have -- do you have a consumer        24   times, but do you remember the date you first told you
25   counselor at school, like a guidance counselor?           25   mom about the calls? Was it February 2017?


                                                                                       23 (Pages 86 to 89)
                      TSG Reporting - Worldwide - 877-702-9580
        Case 2:17-cv-01512-JAM-DB Document 55-10 Filed 10/09/18 Page 25 of 37
                                                 Page 90                                                        Page 91
 1      A. Yeah, somewhat -- yeah, after the first few           1      Q. Okay. But do you actually have -- on your
 2   calls.                                                      2   phone do you have a copy of the screenshot like in your
 3      Q. Okay. And we've been talking about this log           3   photos or anywhere?
 4   that you started making on your mom's computer. Did         4      A. I think I do.
 5   someone tell you to do that?                                5      Q. You do. Okay. Uhm, do you think you would be
 6      A. Uhm --                                                6   able to get us that?
 7          MR. MARCUS: I think we went over this.               7          MR. MARCUS: Sure.
 8          MS. HABIB: Q. The attorney. And just to              8          MS. HABIB: Like to take a look at what that
 9   clarify is it the first attorney or --                      9   looks like.
10      A. The first attorney, yes.                             10          MR. MARCUS: Sure. If Noah has them we can
11      Q. Okay. Oh, the attorneys that called you              11   send them over to you.
12   because you reported the calls on the app, did they call   12          MS. HABIB: Q. Okay. Great. And did --
13   your cell phone number?                                    13          MR. MARCUS: Follow up in writing so I remember
14      A. Yes, I think so.                                     14   after the deposition.
15      Q. And do you -- did you take a screenshot of the       15          MS. HABIB: Q. Okay. And did someone tell
16   Metro PCS app?                                             16   you to take that screenshot or --
17      A. Uhm, not like just of the app for no reason,         17      A. I just did it myself. Me and my mom.
18   but I did take pictures. I did take screenshots of the     18      Q. Okay. And the information on the log that you
19   calls.                                                     19   made on your mom's computer, that information came from
20      Q. And do you have those?                               20   that app, correct?
21      A. Yes.                                                 21      A. Yes.
22      Q. And have those been produced?                        22      Q. And as you sit here today, your memory is that
23          MR. MARCUS: I don't know.                           23   that app told you that some of these calls were
24          MS. HABIB: Q. Okay. You have them?                  24   robocalls?
25      A. Most of them are on that log.                        25      A. Well, no, I don't believe that -- I said that,


                                                 Page 92                                                        Page 93
 1   uhm -- that this app can detect robo calls. But it told     1          MR. WADE: Thirty days should work fine. I
 2   me that it was -- it detailed some of the calls as debt     2   mean, we'll get it to you when we get it. The sooner
 3   collectors, it specified.                                   3   the better.
 4       Q. Okay. You don't remember the word robo call on       4          MR. MARCUS: Sure.
 5   the app?                                                    5          MR. WADE: If you guys could get it back to us
 6       A. I've seen it on the app. I've seen -- I've           6   sooner --
 7   been called by robo calls a few times. I don't know if      7          MR. KAMINSKI: Laura, a question for you off
 8   it was from Metro PCS -- I mean from Credit One Bank.       8   the record.
 9   I'm sorry. But I don't know. It could have.                 9          (The deposition was in recess from 1:37 to
10       Q. Okay. You think the app maybe said it, yeah?        10          1:37.)
11   Not sure? Maybe? Okay. Uhm, that's all my questions.       11          MR. WADE: So plaintiff's counsel and
12   I think we're done.                                        12   defendant's counsel agree that after plaintiff counsel
13         MR. MARCUS: I don't have any questions.              13   receives the deposition transcript for plaintiff to
14         MR. WADE: I'm all done, uhm, and for the             14   review, plaintiff's counsel will return that signed
15   record, we'll agree that Laura will send me the original   15   deposition transcript within 15 days after his receipt
16   transcript. I will make that available to you and          16   of the transcript from defense counsel.
17   Yitzchak.                                                  17          MR. MARCUS: That's right.
18         MR. MARCUS: Appreciate it.                           18          THE REPORTER: Are you ordering your own
19         MR. WADE: And then if you could have Noah            19   certified copy?
20   review, correct, sign it if any changes need to be made,   20          MR. WADE: I just want to add something. If we
21   and then you can send that back to us within 30 days       21   don't receive it in 15 days, we'll assume that no
22   after we send it to you.                                   22   changes were being made to the transcript.
23         MR. MARCUS: Got it.                                  23          MR. MARCUS: That's fine. No, I don't need a
24         MR. KAMINSKI: Do we have enough time for 30          24   copy, then, if you're going to give us certified.
25   days?                                                      25   You're sending us the certified copy, right?


                                                                                       24 (Pages 90 to 93)
                       TSG Reporting - Worldwide - 877-702-9580
        Case 2:17-cv-01512-JAM-DB Document 55-10 Filed 10/09/18 Page 26 of 37
                                              Page 94                                                        Page 95
 1         MR. WADE: Correct.                                1                CERTIFICATE
 2         MR. MARCUS: Just send us an electronic copy,      2
 3   if you can.                                             3        I, the undersigned, a Certified Shorthand
 4         THE REPORTER: So that's ordering a copy, then.    4   Reporter, State of California, hereby certify that the
 5   How about you?                                          5   witness in the foregoing deposition was by me first duly
 6         MS. HABIB: I don't know yet. I'll let you         6   sworn to testify to the truth, the whole truth, and
 7   know.                                                   7   nothing but the truth in the within-entitled cause; that
 8         MR. WADE: We're off the record.                   8   said deposition was taken at the time and place therein
 9        (The deposition was concluded at 1:38 p.m.)        9   stated; that the testimony of the said witness was
10                                                          10   reported by me, a disinterested person, and was
11                                                          11   thereafter transcribed under my direction into
12                                                          12   typewriting; that the foregoing is a full, complete, and
13                                                          13   true record of said testimony; and that the witness did
14                 ____________________                     14   not request an opportunity to read it and, if necessary,
                     NOAH LEMOS                             15   correct said deposition and to subscribe the same.
15                                                          16          I further certify that I am not of counsel or
16                                                          17   attorney for either or any of the parties in the
17                                                          18   foregoing deposition and caption named, nor in any way
18                                                          19   interested in the outcome of the cause named in said
19                                                          20   caption.
20                                                          21         Executed this 23rd day of July, 2018.
21                                                          22
22                                                          23               ____________________________
23                                                                           LAURA AXELSEN, C.S.R. 6173
24                                                          24
25                                                          25


                                              Page 96
 1    ERRATA SHEET FOR THE TRANSCRIPT OF:
 2   Case Name: N.L. vs. Credit One
 3   Dep. Date: July 11, 2018
 4   Deponent: Noah Lemos
 5   Pg. Ln. Now reads Should read Reason
 6   ____ ____ ______________ ______________ ______
 7   ____ ____ ______________ ______________ ______
 8   ____ ____ ______________ ______________ ______
 9   ____ ____ ______________ ______________ ______
10   ____ ____ ______________ ______________ ______
11   ____ ____ ______________ ______________ ______
12   ____ ____ ______________ ______________ ______
13   ____ ____ ______________ ______________ ______
14   ____ ____ ______________ ______________ ______
15   ____ ____ ______________ ______________ ______
16   ____ ____ ______________ ______________ ______
17
18             ____________________
19             SIGNATURE OF DEPONENT
20   SUBSCRIBED AND SWORN BEFORE ME
21   THIS____DAY OF_____________, 2018
22
23   _____________________________________
24    (Notary Public) MY COMMISSION EXPIRES:________
25


                                                                                    25 (Pages 94 to 96)
                      TSG Reporting - Worldwide - 877-702-9580
          Case 2:17-cv-01512-JAM-DB Document 55-10 Filed 10/09/18 Page 27 of 37
                                                                                              Page 97

        A               58:11 60:6 69:18    Ari 3:6 9:10 18:21    average 27:21 28:3 bell 71:8,15
$80 24:9                72:22 75:12,17,21     54:12 63:24 64:4      85:20,21         best 8:10,16 9:16
a.m 2:2 33:22 49:6      76:10 77:17,20        79:11,11            aware 20:7,11        10:5,12,22
  49:8 77:7             78:2                arrested 16:13          30:21 31:19 41:1 better 19:22 93:3
ability 10:12         alleging 49:6         Asbury 3:8              41:1             big 8:24 85:18
able 9:5 10:11        allow 40:21           aside 16:1 30:16,19   Awesome 11:18      bigger 14:24
  37:18 91:6          allowance 21:7        asked 6:3 7:17 8:23   AXELSEN 1:24       bill 26:3 59:20
Absolutely 10:15      allowed 33:16,17        8:25 9:4 15:3         2:4 95:23        birth 11:22
access 36:16            77:9,10 89:14,15      22:22 43:1 53:7                        birthday 21:19
                      allows 88:3             69:23 84:4 89:23             B         birthdays 21:9
accidentally 23:5
account 20:12,14      Amazon 21:18          asking 7:11 8:13      B 4:14 60:20,21    bit 12:2 16:17 20:7
  21:18 22:16,19,21     22:11                 9:23 45:1,3,4       back 25:7,15 30:3    24:14 32:1 40:17
acknowledge 45:11     ambiguous 80:3          50:23 60:18 61:14    31:11 35:23,25      44:10 49:12 52:11
active 77:10          amount 21:5 38:22       64:13 65:10 81:1     37:12 38:23 39:8    57:7,18 66:4
activities 84:14      Angeles 3:16            81:4,9 84:5 88:9     40:17 53:23 55:20   76:17 83:23 85:13
actual 44:1 60:10     annoying 75:7 89:8    Aspect 62:20 63:9      60:6,7 70:21      bite 11:2
add 69:24 74:24       answer 6:21,23 7:7      63:17                92:21 93:5        block 88:3
  93:20                 7:12,16 43:7,23     assume 7:16 21:6      background 16:17 blocks 54:3
address 11:25           43:25 46:15 60:19     93:21               backpack 34:2,3,7 BLUM 3:20
  12:18,18 13:9         69:24 74:25 78:25   attention 45:18        41:21,21,25       born 15:13
  15:7,18,20 17:19    answered 43:3,5,11      58:5 60:1,24        bad 77:4           borrowed 27:5
  17:22,22 33:3         43:13,16 47:16,23     63:20               bank 1:9 29:25     bought 21:2,3,15
addresses 13:7          62:5 68:16,25       attorney 8:5 9:11      30:1,20 46:16,17    21:18 22:14,16
admission 4:13          69:23 70:3,5,14       11:1 16:1 30:17      72:16 75:6,17,21 Boulevard 3:15
  54:17               anybody 72:9            50:20,21,24 51:1     76:10 78:2,3      boxes 67:16
admissions 54:9         75:14                 51:2,8,10,14,18      87:23 92:8        boy 8:21 21:2,13
admit 54:22 58:9      anyway 31:7             52:3,7,10,13 56:5   basically 10:2       22:10 46:2
  58:18 59:16 60:3    app 36:12,17 38:8       57:11,12 63:2,13    basis 55:2 58:14   break 9:11,12 11:7
admitted 55:11          38:16 51:5 52:16      63:16 70:1 80:21     59:8 61:10 62:22    30:23 70:22 83:23
  60:4,5                52:18,18,21,22        81:2,7,9,19 82:1     63:3,6,12         breaks 24:15
advised 61:7            53:1,3 54:2 55:17     83:3,7,8,11,13      BASSI 3:20         bring 16:7 33:12
affect 10:9             55:20,21,22 56:4      84:2 90:8,9,10      bathroom 11:7      broken 24:19
afraid 32:2             56:7,8,16 57:4,6      95:17               Bay 12:13 15:7,7   brother 14:7,16,17
agent 69:3,6            57:21 61:18 62:2    attorney-client        15:18 17:19 33:3    14:19,24 15:4
ago 8:14 9:24 24:14     64:15 78:8,11,18      50:11 62:24 80:8    bear 16:17 54:8      26:14,23 27:9
  29:4,6 33:1 51:17     79:17 80:1 82:3     attorneys 10:1        began 51:24        brother's 14:17
agree 7:25 8:11         86:24 87:3,6,8,15     30:13,20 63:5       beginning 46:22      26:15
  18:20 70:3 92:15      88:4,11 90:12,16      82:21 83:1 90:11    believe 10:8 20:17 brothers 15:2,2
  93:12                 90:17 91:20,23      Audio 73:18,25         25:21,25 32:15      22:2
Alex 3:13 5:5 10:18     92:1,5,6,10           74:9                 36:1 39:7 40:9,13 built 52:20
  84:4 88:9           APPEARANCES           automated 61:4         43:12 45:13 46:11 buy 21:4,4,13,13
allege 40:1             3:1                 automatic 54:23        46:18 47:16,21    buys 24:15
alleged 31:20 37:1    appeared 2:5            55:7 57:24 58:2      48:19 49:10 53:16
                      appreciate 6:24         63:10                56:9 59:21 61:17            C
  38:5 61:3 75:5
allegedly 37:1,13       92:18               automatically 55:6     62:5 65:23 68:14 C 63:22 67:24 68:3
  42:23 43:14 46:5    apps 87:11              55:19                68:21,21 69:7     C.S.R 95:23
  46:16,19 47:14,17   April 11:23           available 92:16        72:2,19 75:5,22   C1 4:15 63:23
  53:9,22 57:5        area 37:6             Avenue 3:7             87:4,16,18 91:25 C2 4:16 68:4


                      TSG Reporting - Worldwide - 877-702-9580
          Case 2:17-cv-01512-JAM-DB Document 55-10 Filed 10/09/18 Page 28 of 37
                                                                                                 Page 98

CA 3:16,23               35:22 36:5,10,14      54:22 59:1,16,20      47:25 52:19 53:13   Cookman 3:7
California 1:2 2:3       36:20,24,25 37:7      90:13                 53:20,25 55:25      Coolpad 24:8,11,12
  95:4                   37:13,16,17,22,24   cellular 61:5           62:13 70:9 73:10    copy 54:13 60:15
call 4:15,16 9:22        38:5,21,23,23       Century 3:15          collectors 92:3         91:2 93:19,24,25
  10:16,18 23:14,17      39:14,19 40:2,5     certain 37:6 54:3     column 68:15 69:5       94:2,4
  24:21 26:22,23         40:10,24 41:4,7       84:9                come 19:8 21:20       correct 6:6 13:9
  27:14,25 28:2,8        42:24 43:9 44:5     certainly 30:17         86:24                 15:5,8,21 24:2
  28:18,18,21 29:14      44:11,12 46:9,16    CERTIFICATE           comes 85:5,8,9,9        25:20 26:9 30:21
  30:3 34:14 35:18       46:19 47:3,16         95:1                coming 36:20            32:17 33:1,4,8
  35:22,23,25 36:3       49:5,7,9,17,21,22   certified 2:4 93:19     38:24 51:21 57:9      34:11 37:14 40:22
  36:8,8,9,11 37:19      49:24 51:16,19,24     93:24,25 95:3         57:19 85:18           40:25 42:21 46:2
  38:7,8 43:5,7,11       52:9,14 53:8 54:3   certify 95:4,16       comment 8:6             47:14,20 51:2,25
  48:1,4 49:13,15        55:6,8 57:8,16,17   chance 6:18           COMMISSION              53:11,23 59:20
  51:7,9 52:17           61:21 62:2,19       change 7:14             96:24                 60:8,9,11 65:6
  53:22 54:22 56:14      63:7 64:15,25       changes 7:22 8:1,2    communications          72:18 82:15 83:11
  56:20,23 61:5,12       69:14 70:3,6          8:4,6 92:20 93:22     50:23 51:13           88:16 91:20 92:20
  61:12,15,17,18,19      72:25 73:7 74:17    charged 75:11,14      companies 29:23         94:1 95:15
  61:22 63:20 64:3       75:5,6,11,17,21       75:15               company 25:9          counsel 80:10
  64:20 67:12,24         76:5,5,9 77:2,5,7   cheap 24:9,15,23        30:20                 93:11,12,12,14,16
  68:6,7,12,13           77:8,16,20 78:2     check 37:18,19,23     compare 66:19           95:16
  69:17,18 70:2,8        87:5,8,13,17,22       42:20 55:16         complaint 61:4        counselor 88:25,25
  74:15,18,21,22,23      89:3,6,8,21,25      checked 36:9 37:17    complete 95:12          89:2
  75:3 76:8,12           90:2,12,19 91:23    checking 38:16,17     completely 10:15      counter 78:1
  77:14 85:5,7           92:1,2,7            chime 58:22           computer 21:22        couple 29:4 31:6
  90:12 92:4           Calvin 14:14          chose 87:14             49:13 61:23 90:4      84:7
Calle 12:1,4,18        caption 95:18,20      Circle 12:1,4           91:19               course 20:20 30:14
called 2:7 22:18       capture 6:22          city 12:11,20         concluded 94:9          30:16 60:19
  24:8 36:2 37:20      card 20:16 21:1,9     claim 75:23           confused 63:10        court 1:1 6:17 7:2
  38:13,15 40:12         21:13,14,21 22:14   claimed 42:23           79:3 81:16,22         54:10
  43:15 48:8,10,11     cards 20:19,21        claiming 44:2         consent 61:6          courtroom 6:12,13
  48:14 55:3 56:9      Carey 14:14           clarify 52:4 66:24    constantly 27:16      create 49:9,15
  56:17,19 58:11       CARLSON 3:12            90:9                  75:8 76:3 89:9        50:22 51:7 64:17
  60:3,6,7,11 62:9     carry 34:3            class 33:11 42:1,13   consumer 88:24          64:22 65:3 68:13
  72:15,22 77:3        case 6:3 78:6 82:12   classroom 33:12       contact 56:6 57:11      69:21
  81:9 90:11 92:7        84:3 96:2             34:9 41:23 42:1       81:21 82:20 83:13   created 51:1,9
caller 38:2,5 53:4,5   cause 75:19 95:7,19   clean 83:20             83:17                 65:11,21,22 67:8
  53:6,8,19 55:17      caution 8:5           clear 8:23 30:11      contacted 57:13         67:9 69:25 70:1
  56:7,9,16 61:17      cell 13:14,16,25        40:16 43:2 47:13      78:10,16 79:5,25    credit 1:9 3:10
  62:2 63:10             22:22,23 23:2,14      61:15                 80:5 81:20 82:2       20:12,13,16,16,19
callers 36:13            23:18,20 24:4,6     clearly 62:20           82:23,25 83:3,8       20:21 21:1,12,14
calling 25:12 35:24      24:10,17 25:22,24   close 47:1            context 30:8            21:21 22:14,18,19
  38:1,1 42:15,18        26:7,12,13,13,15    closely 73:13         continued 61:6          29:25 30:1,4,20
  42:24 44:4,19,23       26:18,23 27:5,7,9   closer 42:4           conversation 44:2       35:11,15,18,20,24
  45:6,9 46:1,5 49:2     27:12,22 28:4       coach 18:18             47:6,11,14,19         35:25 36:2,15
  55:13 56:25 57:22      31:19,20 32:1,8     collect 44:23 46:1      48:7 60:10 80:19      37:1,14 38:5
  60:8,12 75:9           32:10 34:1,10         72:17,21 73:4         80:20 81:5            39:14,16 42:23
calls 22:20 23:16        35:9,10 37:23       collector 38:10       conversations           43:14,14 44:2
  27:21 28:3,6 30:2      39:9 41:20,22         43:2,10 44:18,19      30:12 47:11 61:8      45:8 46:4,16,16


                       TSG Reporting - Worldwide - 877-702-9580
          Case 2:17-cv-01512-JAM-DB Document 55-10 Filed 10/09/18 Page 29 of 37
                                                                                               Page 99

  46:19 47:6,14,17   93:1,15,21          dialer 62:21             41:20 50:8 53:7     expected 16:16
  48:1,8,11,15,17  debt 38:9 43:2,10     dialers 61:4             57:15,16            expenses 75:16
  48:20,24 49:6,10   44:17,18,19,23,25   dialing 54:23 57:25    early 51:18 89:10     experience 11:10
  52:14 53:9,15,19   45:5,23,24,25         58:2                 easily 24:15          EXPIRES 96:24
  53:22,22,25 57:5   46:1 47:25 52:19    dials 55:19            EASTERN 1:2           explain 5:14 8:22
  60:6,7,11 62:2,8   53:13,20,25 55:25   difference 5:24        eating 86:16            56:3
  62:11 69:18 72:14  62:13 70:9,11         8:17,22 67:11        EDLIN 3:20            express 61:6
  72:16,20,23,24     72:15,17,21 73:4    different 44:7 66:5    eight 85:13           extra 54:13
  75:6,12,17,21      73:10 75:9 92:2       66:11 81:7 87:11     either 28:18 43:1     extremely 6:20 8:9
  76:10 77:17,20   December 13:17,20     difficult 59:4 66:10     69:8 71:16 95:17
  78:2,2 87:18,23    25:14,16,19 32:17   digits 23:1            electronic 94:2                 F
  92:8 96:2          32:25 33:6 39:12    dining 8:24,25 9:1     Elementary 16:25      fact 31:19 81:3
CRP 1:24             39:16,22              9:4,6                  17:5,6,11 32:15     fair 15:17 17:17
CRR 1:24           decided 49:17,22      dinner 86:9,12,16        32:16,21 33:7,10       18:24,25 22:4
crystal 8:23       default 38:7 61:18      86:18                  40:19,21               23:13 26:6 32:25
CSR 1:24           defendant 54:22       direct 54:16,18        emotional 75:23,24       33:6 35:8 39:13
current 11:24        58:11 60:3 61:4,7     58:5 60:1,23         entire 13:2 15:12        43:23 59:15 69:16
  79:22 82:14,20   defendant's 62:19       63:20                  33:16,18 36:14      familiar 31:22 32:3
  83:1               93:12               direction 95:11          46:25 69:7             32:5 67:1,4,6 71:6
currently 79:9,10  Defendants 1:10       directly 48:10         entitled 8:15 50:24   family 28:23 86:10
cut 66:21            2:7                   69:17,17               63:3 80:16             86:13
                   defense 93:16         Discussion 54:15       ERRATA 96:1           far 61:25 85:14
         D         defined 54:24           60:22 68:5           ESQ 3:6,13,14,21      Farheena 3:21
dad 14:7 26:4 27:7 degree 83:14          disinterested 95:10    essentially 21:12        54:14 60:14 83:20
 46:10,15 88:19,22 denial 55:2 58:14     dismissal 33:18,19       60:17                  84:2
dad's 14:13 21:19    59:8,11             distress 75:24         establish 31:19       fast 7:4,5
 22:15 23:5,9 32:2 Denied 55:1 58:13     DISTRICT 1:1,2         established 32:7      father 15:4,11,18
damages 75:4       Dep 96:3              disturbance 75:8       estimate 8:16,18,22      15:20
date 8:7 11:21     depends 27:23 28:5    DIVISION 1:3             9:5 12:14           feature 56:1,2 88:2
 13:19,23 14:1       86:14               document 64:10,14      evening 86:20,21      February 39:4,5,19
 32:23 36:18 39:1 Deponent 96:4,19       documenting 76:14      events 8:14 9:23         44:13 51:25 52:10
 39:9 40:15 62:5   deposition 1:16 5:5   documents 15:23        exact 24:25 32:22        61:9,11,13 68:25
 68:25 89:24 96:3    5:10,13 6:10          16:7                   39:9 40:15 53:3        69:2,11,12 89:25
dates 29:7 64:19     10:21 15:24 16:2    doing 5:15 16:18       exactly 43:3 44:16    Federer 18:12,21
David 3:14 11:2      16:5,7 31:9 70:19     27:23,24 30:23         56:24 58:1 68:22       18:22
 73:12               76:21 91:14 93:9      85:22                EXAMINATION           feel 10:11
day 27:17,21,24      93:13,15 94:9       door 41:24               4:4,5 5:3 83:25     figure 58:16,17
 28:4,6 29:14        95:5,8,15,18        download 87:1          example 6:2              60:7
 32:23 33:16,18    D      71:4,13,19     downloaded 52:16       Excel 66:1,14         figured 39:24
 36:24 37:5,13,22    71:21,23 73:1,8       52:18 54:2           excuse 7:2 55:10      fill 31:2
 37:24 38:16,17      75:1                dozen 51:16              76:19               filled 49:11,11
 40:2,5 76:4,5     description 4:11      dropped 36:21          Executed 95:21        finally 39:25
 84:21 85:15,21      56:25 57:2          due 75:5               exhibit 4:11,13,14    find 53:21 55:15
 95:21 96:21       designated 86:19      duly 5:2 95:5            4:15,16 54:11          78:5 81:23 82:11
days 29:4 34:20    detail 80:19          Dwayne 72:3,7,12         60:13,20,21 63:22      82:13 87:7 88:7
 37:6 40:2 52:12   detailed 92:2                                  63:23 66:17 67:5    fine 18:24 30:24
 64:19 84:7,7,10   details 55:25                  E               67:24 68:2,4           31:1 68:10 83:24
 85:16 92:21,25    detect 92:1           earlier 22:22 32:9     exhibits 4:9 54:7        93:1,23


                      TSG Reporting - Worldwide - 877-702-9580
          Case 2:17-cv-01512-JAM-DB Document 55-10 Filed 10/09/18 Page 30 of 37
                                                                                             Page 100

finish 7:7            games 21:21,23,25     grandma 21:9          88:17               I.D 38:2,5 53:4,5,6
fire 83:3,5             22:1,2,2,5 34:16    Granite 12:13 15:7  heading 42:2            53:8,19 55:17
first 10:20 13:3        86:4                  15:7,18 17:19     hear 10:23 37:8,10      56:7,9,16 61:17
  14:2,3 32:23 40:9   GC 3:18                 33:3                37:19 41:9,15         62:2
  44:10 51:15,20      general 37:9          great 11:1 16:15      42:12 73:20         idea 20:13,15 24:14
  54:8,13 61:8        Generally 21:20         17:22 61:2 91:12  heard 36:4,6 41:12      26:5 75:2
  63:25 68:22 79:15   getting 22:13,20      greatly 6:24          41:13,25 42:5       IDENTIFICATI...
  79:16,24 81:20,21     36:25 37:1,5,16     ground 5:14           47:25 63:17 71:10     54:11 60:21 63:23
  82:1 83:3,8 87:3      38:20,22 40:8,9     grounded 29:8,10      71:13,16,16 72:4      68:4
  87:17 88:14 89:24     40:10,12,24 43:9    grow 17:23            73:21               immediately 37:21
  90:1,9,10 95:5        44:10,12 46:8,24    guardian 1:5        help 5:15 52:21       important 5:21
fit 7:23                55:7 57:8 75:8      guess 8:17,18,23      58:22 59:11           6:11,16,20 8:9
five 31:3 76:4,5        76:3 77:3,7 79:3      50:8,9 51:8 79:13 hire 52:6,7,10          19:1,2 31:13,15
  83:23                 81:16 87:4,17,22      82:4,7 83:12 87:7   79:21 81:19 82:1      50:24 70:24 71:1
Floor 2:3               89:8                guessing 9:2          82:6,14             impressed 28:17,18
focus 20:2,2          give 6:2 8:10 9:16    guidance 88:25      hired 83:10,12        included 30:15
follow 18:8 91:13       10:5 17:25 21:3       89:2              Hmm 9:19              inconveniences
follows 5:2             21:11 32:22 36:18   guy 79:15           hockey 19:4,5,9         75:18
foregoing 95:5,12       54:9,13 55:22       guys 86:6,18 93:5   hold 64:4 68:9        incurred 75:16
  95:18                 93:24                                   home 27:24 34:15      INDEX 4:1,9
forget 17:21          given 88:3                     H            85:3                infant 1:5
forgot 32:18 82:9     gives 55:23,23,24     HABIB 3:21 4:5      homeroom 19:19        informal 6:17
found 87:3,8            55:24                12:11 39:24 67:19 homework 6:4,4,5       information 55:22
four 12:6,16 15:1     go 5:13,16 11:7        67:22 80:12,15,18    6:8 34:15 85:15       78:11,17 80:9
  40:7                  16:23 17:4,7         80:23 83:22,25       85:17,18,22 86:2      91:18,19
fourth 17:11            28:17 31:5 32:15     84:1 90:8,24 91:8 honestly 12:7 29:7     inside 33:12 86:8
frame 38:25             34:15,17 41:17       91:12,15 94:6        36:5 71:10 82:24    installed 86:25
Francisco 3:23          54:6,8 56:16        half 18:7 33:1 35:1   87:14               instances 47:22
Franklin 16:25          62:15 63:21 70:16    35:6 52:11 85:23 hooked 21:18              48:14
  17:4,10,13 32:15      83:19,22,24          85:24 86:14          22:15               interested 95:19
  32:16,20,23 33:7    goes 16:25 67:14      hang 34:16 74:5     hope 14:23            internet 27:19
  33:10 40:19,21      going 5:13,15,15       86:5,6             hopefully 20:1          28:14
freaking 75:25          7:20 9:23 10:21     happen 40:6,6       horizontal 67:20      interrogatories
friend 89:7             10:22 16:22,23      happened 8:14       hot 86:5                4:14 60:16,17
friend's 86:8           17:11 25:7 27:25     9:24,25 41:11      hour 85:23,24         Interrogatory
friends 19:12 26:21     33:7 40:17 45:23     47:22 50:25 51:17    86:14                 60:24 62:15
  27:25 28:19,22        51:12 58:21 62:23    70:5 74:3,18,21    hours 10:8 35:1       involved 16:9
  34:16 71:22,24        68:6 73:15 83:19     75:2 79:24 80:3    house 8:24,25 9:5       29:23 30:9
  86:5 89:5             83:20 93:24          81:4 82:17           12:8 13:3,3 23:18   issue 58:10 76:17
front 6:12,13         golden 18:1           happening 51:19       32:24 85:11,14        76:18 77:1
full 5:6 14:10,13     good 5:4 11:4,9       happens 51:12         86:6,8
  23:9 95:12            14:12 19:14,15,19   hard 21:17 32:22    HUIE 3:20                      J
funny 16:12 19:7        31:4 38:4            35:5 39:4 46:21    hundred 49:17,21      James 14:18
further 95:16         gotten 39:13 77:5      51:16                73:12               jargon 10:1 60:17
fuzzy 40:11           grade 16:20 17:2      hate 28:10          hundreds 36:4         Job 1:25
                        17:11,14            head 6:21,23 7:15   hung 47:25 70:8,10    JOHN 1:9
       G              grades 17:7 19:15      8:8 13:13 15:9                           Joshua 14:18
Game 21:2,13            19:17 20:1           26:21 32:6 35:3              I           journals 76:13,14


                      TSG Reporting - Worldwide - 877-702-9580
          Case 2:17-cv-01512-JAM-DB Document 55-10 Filed 10/09/18 Page 31 of 37
                                                                                           Page 101

judge 6:12             54:7 55:4,7,13      60:17                 91:18                50:3,5,10,13,16
July 1:17 2:2 95:21    56:8,21,21,25    Lemos 1:6,16 2:6       logged 61:21 76:11     50:18 52:4 59:3
  96:3                 58:2,21,23 59:23    5:1,8,8 11:13       logging 49:12          59:14 62:23 63:5
jump 65:18             60:16,18 61:11,14   14:11,14,18 20:7    logs 36:8,8,9,11       63:14 64:2,6,9
                       61:25 64:23,24      20:11 45:2,3          37:20 38:7 52:17     65:18,21,25 66:4
         K             65:1,2,7,7,8,10,13  94:14 96:4            52:20 56:20 61:12    66:7,9,13,18,23
K 2:2 16:25 17:1       65:14 68:22 69:9 lesson 84:25             61:12,15,17,18,19    69:23 70:12,16
K10 28:11              69:9 71:4,14,18  lessons 84:16,18         66:10 67:12 76:12    74:20,24 78:25
KAMINSKI 3:14          71:20,22,24,25   let's 23:7 31:5          76:13,14 77:14       79:11,11 80:2,6
  50:4 68:9,11         72:3,5,7,9,11 73:2  55:20 62:15 64:4    long 12:5,7,24         80:10,14,20,25
  76:19 80:17 81:3     73:9 74:2 75:3,13letter 35:12,13          13:16 18:4 19:6,7    81:4,8,14,18 90:7
  81:6 92:24 93:7      75:14 76:9 77:5,6LG 24:9 28:11,12         34:25 84:25 86:12    90:23 91:7,10,13
keep 34:7 41:19,20     77:23 79:1,1,2,23lie 5:22,25 6:6        longer 83:23 85:13     92:13,18,23 93:4
  41:21 50:13,16       80:12,16,25 81:8    31:16 71:2          look 7:25 16:15        93:17,23 94:2
  86:15                82:6,9,16,16,25  life 13:2                28:7,7 41:6 54:12   Mario 22:1
kept 36:20 38:1        83:9,17 84:6,23  line 70:13               63:25 64:4 66:4,7   mark 19:25 54:10
  46:8 49:1 57:19      85:14,20 87:6    linked 48:23             66:11,25 67:3,7      60:13,20 63:22
  75:7 76:3,4          88:4 89:16 90:23 list 36:14               68:15 76:4 87:6      67:24 68:2
Kevin 79:15            92:7,9 94:6,7    listen 7:10 8:10         88:5 91:8           MARKED 54:11
kid 16:15 45:5        knowing 27:2         27:13 73:13         looking 48:9 66:5      60:21 63:23 68:4
kidding 11:21         knowledge 63:12   listened 70:9            72:25 73:8 76:6,8   math 19:21,22,23
kind 5:14 21:17       knows 25:13 29:15 listening 45:16,20       77:13 87:10         matters 16:10
  32:5 35:5 39:4       34:14 59:3       literally 68:8         looks 66:19 67:6,9    mean 23:25 26:8,25
  51:16 58:21 74:12                     litigation 80:24         91:9                 27:18 46:23 65:7
  74:13 75:25 77:4            L         little 9:21 10:13,13   Lori 6:18              65:17 70:13 75:9
  77:23 81:16,22    L-e-m-o-s 5:9          12:2 16:17 20:5,6   Los 3:16               80:3,7 82:6,13
knew 42:19,20 43:1 lady 6:18               31:3 32:1 40:17     lose 18:12             89:16 92:8 93:2
  55:15             land 77:8              51:21 52:11 55:24   lost 73:5 81:23       meaning 61:10
know 6:8 7:5,11,13 Lane 12:19              57:7,18 66:4,21     lot 21:20 22:11,12    means 52:5 54:17
  8:17,20 9:12      large 37:7             79:3 83:23 85:13      28:1 40:12 57:9      58:18 59:12,17
  10:20,21 11:6,7,8 lastly 59:25        live 11:25 12:17,24      71:24 77:7 84:4      63:10 85:21
  11:9 12:7 13:4,20 laughing 77:22,22      14:5 15:3,18 28:1   lunch 42:2            medical 77:15
  14:12 17:24 18:2 Laura 1:24 2:4 7:2 lived 12:5 13:1,4,5      lunchtime 41:18       medication 77:19
  18:8,21,22,23       7:3,20 92:15 93:7    13:6 15:11,15,20                           77:25
  19:24,25,25 21:8    95:23                33:3                        M             medications 10:7
  21:10 22:14,15,20 lawsuit 29:24 30:21 lives 15:12            mail 35:15 48:18      meet 6:19
  23:3,9,10,13 24:6   31:21 50:14 51:7 living 12:7,15           49:3                 memory 13:6 91:22
  24:13,18,24,25    lawyer 17:25 78:6      32:24               mails 49:1            mentioned 30:5,6
  25:1,4,7,8,11,15    78:9,15 79:4,5,9  Ln 96:5                main 24:20             39:8 75:1 79:16
  25:16 26:3,15       79:10,14,18,24    log 4:15,16 28:8       makeup 84:10          messages 48:17
  28:9 29:7,23,25     80:4,5 88:9,11       49:9,14,15,18,18    making 7:20 90:4       61:5
  30:1 32:1,4 35:20 lawyers 79:22          49:22,24 50:22      male 69:3,6           MESSER 3:12
  36:5 37:16 38:7     82:11                51:1,7,9 61:22      man 8:21              Metro 25:10,11
  40:24 41:4 42:3   lazy 27:24             63:20 64:3,15       March 39:4,5 52:3      36:12,16 38:9
  42:16,16 43:13,15 learned 31:21          65:3,5,11,21 66:4    64:20 77:6            52:20,22 78:7,11
  45:4,6,19,19,21   leave 48:17            66:7,25 67:3,24     Marcus 3:5,6 11:4      78:17 79:8 80:1
  47:3 48:20,23     lecture 20:5           68:6,7,13,13 70:2    18:12 19:1 30:11      82:3 86:24 90:16
  52:5,13 53:3,7    legal 10:1,1 16:10     70:8 76:8 90:3,25    30:15,18 31:5         92:8


                      TSG Reporting - Worldwide - 877-702-9580
          Case 2:17-cv-01512-JAM-DB Document 55-10 Filed 10/09/18 Page 32 of 37
                                                                                            Page 102

Microsoft 65:24,25     44:7 62:14          91:10 92:19 94:14   obviously 30:13         68:2,24,24 69:2,5
middle 14:12 17:13    music 27:13          96:4                  84:4                  69:16 71:8,12
 40:12 68:8                               Noah's 66:10         occasions 40:6,7,7      73:11,12,13,15,16
mind 12:3 31:25               N           nodding 6:22,23        42:12                 73:19,20,22 74:8
 66:18                N.D 1:9             Nods 7:15 8:8 15:9   oh 19:7,20 24:8         74:10,18,18 75:4
mine 23:4,6 64:25     N.L 1:5 96:2         35:3 88:17            36:22 58:18 90:11     75:11 76:6 77:25
 65:2,9 66:15         name 5:4,6,7 6:18   noise 42:8           okay 5:12,12,16,17      78:5,9,15 79:4,7
 68:22 76:11            11:17 14:8,10,12  Nope 16:6              5:21,24 6:2,8,16      79:10,14,21,24
minor 44:8              14:13,13,17 25:8  Notary 96:24           6:25 7:1,8,14,17      82:5,11 83:10,22
minute 83:23            26:3 44:14 53:3   note 69:5,10,17        7:25 8:4,9,13,20      84:11,14 85:5,10
minutes 31:6 84:2       56:8 59:19 71:4,6 notebook 7:20,22       8:23 9:10,13,14       85:15,20,24 86:2
 85:1,12                71:10,13,17,18,20  8:1                   9:20,22 10:2,4,7      86:6,9,15,18,21
misheard 89:10          71:25 72:3,4,5,7  notes 16:5 47:5,10     10:11 11:3,8,10       87:17,21 88:2,14
missed 41:7             72:10,10,11,12     83:19                 11:11,18,21,24        88:18,24 89:10,23
mistake 39:17,21        73:1,4 79:15 82:8 Notice 2:1             12:5,9,17 13:6,11     90:3,11,24 91:1,5
mom 14:7 16:3,4         82:8,10 84:2 96:2 noticed 37:25          13:14,19 14:5,8       91:12,15,18 92:4
 20:8 23:5 24:21      named 71:22 95:18   noticing 36:19         15:1,3,10,17,23       92:10,11
 25:13,25 26:4,22       95:19             number 13:12           16:1,4,9,15,18,20   old 14:19 32:24
 29:14 30:9 34:14     names 11:12 29:23    22:19,23,24 23:2      17:10,10,15,15,17   older 11:10 14:21
 46:4,15 49:20          73:10              23:4,6,19,20,22       17:25 18:1,6,11       15:2
 50:19 68:21 69:7     natural 1:5          23:23 24:1,4,20       18:16,17 19:7,11    once 29:1,19,20
 69:8 71:22 82:24     necessary 95:14      24:21 25:8,17,18      19:14,14,17,20        36:1 45:10 84:11
 82:25 85:5 88:18     need 8:2 9:11 10:25  25:22 26:16 28:8      20:5,9,9,15,18        84:18,20
 88:21,23 89:25         11:6,7 24:21       28:9 31:20,20,21      21:6 22:4,7,10,18   one's 67:20
 91:17                  30:23 56:21 64:10  31:22 32:1,3,8,9      22:22 23:19,25,25   ones 24:9,16
mom's 11:1 14:12        83:23 92:20 93:23  32:10,11,11 34:10     23:25 24:4,17,20    oOo 1:4 2:8 3:25
 20:16,25 21:14       nerve-racking 11:8   37:20 38:3,8          24:23 25:2,7,11       4:7,19
 23:10,11 49:13       nervous 10:13,21     39:10,10 40:18        25:14,14,22,24      open 73:12
 61:23 90:4 91:19       10:22,25 11:6      41:10 48:11,13,15     26:6,15,18 27:12    opportunity 7:22
Monday 84:22          never 5:11,12 9:1    48:22,23 51:23        27:18 29:4,12         95:14
money 21:3,4,6,12       16:11,12 17:21     53:10,14,14,23        30:23 31:2,5,8,24   order 53:21
Montalvo 12:1,4         19:24 35:10 38:14  55:23 56:4,17,19      32:9,12,13,25       ordering 93:18
month 39:11,11,12       43:23,25 53:18     57:4,5,12 58:10       34:17,19 35:4,15      94:4
 52:11                  57:3 60:10 61:25   58:19 59:1 60:7       36:16 39:23 41:9    original 92:15
months 14:22            71:16,16 89:18     61:8 62:9,12,13       41:15 42:10 44:1    outcome 95:19
morning 5:4 77:3      new 13:2             72:15,16,22 79:6      46:7 48:1,11 49:9   outside 34:8 41:17
mother 1:5 15:4,10    nickname 11:16       80:1 82:3 88:3        49:24 50:18,22        41:23 42:1 63:5
 15:10,17,19 20:7     nicknames 11:14      90:13                 51:24 52:9,16,25      86:6,7
 20:11 24:6 27:5      Nintendo 22:17      numbers 23:8 25:5      53:21 54:2,5,17     owe 44:25 45:5,23
 30:17                NJ 3:8               29:21 38:12,14        54:25 55:2 56:10      70:11 75:9,20,22
mother's 14:8         Noah 1:16 2:6 5:1,8  44:6 49:1 51:5        56:13 58:5,7,12     owed 44:20,21,24
 20:18 22:19 23:13      10:15,16 11:13,22  53:12,18 62:14        59:5,8,19,22,25       45:23,25
 23:20 24:1,4 25:4      19:23 28:17 30:12  88:11                 59:25 60:5,19,23
move 20:6 60:15         31:12 45:1,3 50:6                        61:1,10 62:15                P
moved 13:2,2 17:17      52:5 54:16 64:9            O             63:17,19,22 64:6    p.m 35:2 94:9
 17:18                  65:21 68:16,25    object 62:23           64:7 65:3 66:12     PAGE 4:3,11
Moving 17:16            69:3,6 70:12,17   Objection 69:23        66:16,25 67:3,9     paid 59:17
multiple 38:12 44:6     74:21 81:14 83:22  74:20 80:2,6          67:11,17,22,23,25   parents 13:3,3 23:3


                      TSG Reporting - Worldwide - 877-702-9580
          Case 2:17-cv-01512-JAM-DB Document 55-10 Filed 10/09/18 Page 33 of 37
                                                                                              Page 103

 23:8 28:2,20,21        28:4,6,10,12,25        34:16 73:11,15,16   program 65:22,24      76:25 78:14 95:14
 28:24 30:7,8 59:7      29:12,16,21 30:4       73:19,22 74:7       promised 5:18         96:5
 75:14 85:4 87:20       30:7 31:19,20          84:6,8,11,15 86:4   pros 18:20          reads 96:5
Park 3:8                32:1,8,10 33:11      played 18:4 74:19     protected 11:1      real 55:5,18
part 23:5 31:25         33:17,24 34:1,10     playing 19:9 20:1     protectors 22:16    realized 57:19
 32:2 68:22 74:3        35:9,10 36:21,22       35:4,6 73:18,25     provide 62:9        really 13:7 17:24
 75:2 81:11             37:8,10,24 38:6,8      74:9                provider 77:16        28:2 40:10,14
particular 13:23        39:10,22 40:22       please 5:6,7 6:23     provides 25:9         45:13,16 47:2
parties 95:17           41:6,10,13,15,20       7:6,10 8:16 14:10   Public 96:24          54:1 58:4 61:25
patients 88:12          41:22,25 42:3,5        14:13 54:18 56:2    purchase 20:25        64:21,21 65:24
paused 71:8             42:12,21 43:14,16      58:8 60:2 61:2       21:21 77:19          70:7 81:22 82:16
pay 56:23 57:2          43:20,24,25 46:9       62:18 63:22 76:24   purchased 21:20       82:16 85:13 86:19
 59:13,18               47:23 48:2,15,16       78:12,13 81:24      purposes 80:24        89:22
paying 59:23            52:17,23 53:1,17     pocket 37:19          pursuant 2:1        reason 9:15 10:4
pays 25:24 59:6         54:3,23 56:11,14     point 7:19 66:24      put 34:1 40:14 67:7   13:22 75:10 90:17
PCS 25:10,11            56:20 58:10,24       Pony 12:19 13:9        69:9 79:6,25 82:2    96:5
 36:12,16 38:9          59:1,12,16,18,20       15:20 17:18,21      putting 64:25       recap 45:1
 52:20,22 78:7,11       61:6,18 62:10        posed 70:14            65:16              receipt 93:15
 78:18 79:8 80:1        72:15,22 73:1        pourer 11:4                               receive 28:4 48:25
 82:3 86:24 90:16       85:25 86:15,25       power 89:12,22                 Q            49:5 93:21
 92:8                   87:2,10,11,22        powered 89:18         quantity 37:7       received 30:2 35:22
peak 37:3,4 38:18       88:2,18 89:12,18     practice 34:17,21     question 6:24 7:7,7   37:3 40:4 53:8
 38:19 39:1,2 40:5      90:13 91:2             34:25 35:9            7:10,12,13,13,16    62:2 69:18 76:10
people 27:14 42:17    phone's 77:10          pre-recorded 61:5       16:12 32:19 38:4 receives 93:13
 44:7                 phones 13:25 24:7      precisely 43:4          43:3 58:21,22     receiving 37:4,12
Perfect 7:19            24:15,17             predictive 62:20        60:18,19 62:25      37:13,22 39:18
period 17:18 40:25    photos 91:3            prepare 15:23 16:5      68:8 70:14 73:5     40:2,5 51:24 52:9
permission 20:20      phrase 52:5            preschool 17:9          76:23 77:1,24       57:16
person 7:6 44:16      physically 41:9        prescribed 77:25        78:15,22 81:1,15 recess 31:9 70:19
 45:11 48:9 49:5      pick 14:23 36:22       prescription 78:1       81:25 93:7          76:21 93:9
 50:12 51:4 55:6        85:4 87:12           present 32:17         questioning 70:13   record 11:5 30:12
 55:18 56:25 71:4     picked 43:9,17,20      pretty 13:1,19        questions 8:10,13     31:8,12 49:25
 71:18,20,25 72:3       47:24                  19:15 77:4            9:23 63:22 68:7     54:15 60:22 68:5
 73:1,8 78:23         picking 15:2 38:1      previous 80:10          73:16 81:11,12,13   70:21 74:7,20
 95:10                pictures 90:18         printed 66:14           84:4,4 92:11,13     76:7,19,25 77:12
personal 25:18        piss 76:1,2            privilege 50:11       quite 46:13 75:7      78:14 92:15 93:8
personally 2:5        pissed 76:14,17          62:24 80:6,8,22                           94:8 95:13
 60:11                place 61:9 95:8        privileged 30:13               R          recorded 64:12
Pg 96:5               placed 62:19             50:9,23 51:13       rack 34:8 41:23       88:10
phone 13:14,16        plaintiff 1:7 3:3        63:2 80:9,11,24     raging 46:25        recording 73:11,14
 22:18,22,23 23:2       61:7 62:19 93:12     probably 18:7         Ranch 17:6,8          74:3 78:7
 23:3,5,8,14,18,18      93:13                  27:24 39:21 59:7    random 37:6 38:22 recordings 47:8
 23:20 24:4,10,23     plaintiff's 93:11,14     65:9 75:3             53:17             records 36:13,13
 24:24,25 25:1,4,8    plaintiffs 61:5        problem 57:20         range 13:20           47:5,10 50:13,16
 25:17,18,22,24       plan 25:12             problems 75:24        reach 24:21           66:19
 26:1,3,7,12,13,13    platforming 22:1       process 5:16          reached 52:13       redirect 35:23
 26:15,19,22,23,24    play 18:2,3,15,16      produced 63:21          79:14,16,25 88:10 redirected 30:4
 27:3,3,5,7,9,12,22     19:3,3,12,13 22:4      64:14 90:22         read 54:18 58:8     refer 20:8 32:8
                                                                     60:2 61:1 62:18

                      TSG Reporting - Worldwide - 877-702-9580
          Case 2:17-cv-01512-JAM-DB Document 55-10 Filed 10/09/18 Page 34 of 37
                                                                                            Page 104

referred 32:9         request 54:9,17,19    RMR 1:24            screen 22:16 56:10   Simone 14:11
referring 32:10,12      59:9 95:14          robo 92:1,4,7         87:11              sister 14:15
  36:11 39:1 61:16    Requests 4:13         robocaller 55:3,4   screenshot 62:4,8    sit 91:22
regarding 22:19       residential 11:24       55:13,16,18,25      90:15 91:2,16      sitting 6:11 11:8
  72:15 80:9          response 4:13,14        57:21             screenshots 62:1       79:11
regular 56:20           54:25 58:12 60:3    robocalls 55:12       90:18              sixth 16:21 17:1,11
  61:18 85:21           60:16 61:2,3          91:24             second 12:8 65:19    size 8:25 9:4,5
remember 8:15           62:18,22 63:4,6     Rocklin 12:21,23      68:9 76:20         skate 19:13
  13:7,21,22 20:21      63:13                 12:24             see 7:23 18:12,18    slowed 38:22
  22:23,25 23:1       responses 54:9        Rockwin 12:22         18:20 37:24 41:7   slower 12:2
  25:17 29:2,8,11     restroom 31:7         Roger 18:12,21,22     56:16,23 66:19     slowing 40:13
  32:23 36:10 39:9      70:12,16            room 8:24,25 9:1,4    68:16,24 69:2      smart 8:20 28:12
  39:11 40:8,11       result 77:16,19         9:6                 70:1 73:15 77:15     28:13
  42:7,14 43:4,11       78:1                roughly 15:19       seen 9:1,6 36:8      snack 34:15
  43:22 44:14,17      retain 51:14 52:4     rule 32:14 33:10      77:15 92:6,6       sneezed 74:4 75:3
  45:14,22 46:13,14     80:23,25 81:2,7     rules 5:14 89:17    send 91:11 92:15     soliciting 80:15
  47:2 49:4,7 52:15   retained 51:2,9,18    run 70:16 80:22       92:21,22 94:2      somebody 26:22
  54:1 56:24 58:1       52:3 80:13 81:8     running 89:15       sending 21:9 93:25     50:16 55:16 73:3
  62:6,11 64:21,25    retaining 80:21                           sense 28:13 38:25      73:4
  65:15,22,24 66:2    return 93:14                   S            51:6 82:6,13       somewhat 46:22
  67:15,23 70:7       review 7:22 15:23     Sacramento 1:3        83:12                67:6 90:1
  71:17 73:9 74:6       64:10 92:20 93:14     2:3               separate 40:6,7,7    soon 37:25
  74:15,16,22,23      RFA 54:17,18 58:5     safe 37:23 40:17    service 25:9,24      sooner 93:2,6
  82:8,18,19 84:7     RFAs 59:25            Samsung 24:9 25:1     27:19 59:6         sorry 21:2 32:18,18
  87:14 88:1,8,11     ridiculous 76:5       San 3:23            SERVICES 3:18          73:4 81:24 89:23
  88:21 89:22,24      right 6:9 7:9,18,19   Sandra 1:5 14:9,11 session 33:14,15        92:9
  91:13 92:4            9:2,3,6,7,10,15       20:7,8,11         setting 6:17         sought 50:25
REMEMBERED              10:19,20,24 11:18   saying 6:20 7:3     seven 85:13          sound 31:22 71:6
  2:1                   13:11 16:16 18:8      44:17 81:6 89:8   seventh 16:22,23       74:10
remind 70:23            18:9,24 19:2,2,23   says 28:8 68:16,16    17:12              sounded 32:3
reminded 32:4           19:23 20:6,21         68:25 69:2,6 70:2 shaking 6:21,22      sounds 51:1 74:2,2
repeat 76:23 78:12      21:11,11 22:8       scam 28:8 38:13     shaky 10:14          spam 42:17
  78:13 81:24           28:15,15 30:18        53:16 55:25       share 26:8           speak 16:2
rephrase 7:13 24:1      31:11 35:11 43:12   scare 18:1          she'll 21:11,12      special 53:15
  26:11 40:3 58:20      54:6 57:22 58:24    school 16:21,24     SHEET 96:1           specific 13:19
  78:20                 59:14 60:15,15        17:4 19:15 20:1,3 Shooter 22:2         specifically 51:7
report 36:13 56:1,2     61:3 62:17 63:14      29:12,14,16,18    shop 22:11             62:8
  56:4 57:5 79:8        63:19 65:8 66:23      32:14,16,21 33:7 Shorthand 2:4 95:3    specified 92:3
reported 1:24 51:3      68:12,17 70:18        33:10,13,15,21    show 27:14 56:10     specify 28:9 55:17
  51:4,5,22 57:4,10     73:11,17 78:5         34:4,5,13,17        56:18 66:9         spell 5:6
  57:12 78:10,17        79:11 80:14 83:18     37:18,21 40:19,21 showed 66:13         spelled 5:8
  82:2 90:12 95:10      85:25 86:16 87:10     41:2,3,12,16      side 45:11           spend 85:22 86:12
reporter 2:4 6:17       89:13 93:17,25        42:19,20 43:12,20 sight 27:4           spoke 69:3,6
  7:2 54:10 76:25     ring 37:8,10 41:13      43:24,25 77:8,9   sign 92:20           sports 18:2 19:3
  78:14 93:18 94:4      41:15 42:13 71:8      85:2,9,10,22      SIGNATURE            Spotted 12:19 13:9
  95:4                ringing 41:10 42:1      88:25 89:1,11,19    96:19                15:20 17:18,21
represent 83:7          42:8                schools 17:15       signed 93:14         star 18:1
represents 79:5,18    rings 71:15           science 19:21,22    similar 66:7         start 34:21 35:4


                      TSG Reporting - Worldwide - 877-702-9580
          Case 2:17-cv-01512-JAM-DB Document 55-10 Filed 10/09/18 Page 35 of 37
                                                                                                Page 105

  44:12                  96:20                10:5,9 95:9,13       Thursday 84:10          93:13,15,16,22
started 36:19 40:13    synonymous 9:24      Thank 9:10 31:18       Thursdays 34:18         96:1
  43:9 51:19,21        system 30:4 35:24      68:11                  84:6                treatment 77:16
  52:9 57:8,16 87:4      48:3,10 54:23      thereof 2:2            tie 11:9              trial 8:6
  87:17,22 90:4          57:25 58:3 60:12   thing 22:15 30:7       time 7:6 9:12,24      tried 30:3 49:12
starting 46:22           62:20 63:9,17        38:9 56:22 65:16       17:18 19:6,7          87:7
state 5:6 95:4           78:7                 69:8 75:7              22:16 28:24 29:8    tries 27:10
stated 41:20 61:12                          things 21:15,18          33:19,21 34:21      trips 27:13
  83:10 95:9                     T            83:20                  36:9,19 38:25       trouble 29:20 77:8
STATES 1:1             T-shirts 21:19       think 13:17 17:9         40:18,25 41:5       true 95:13
stop 20:6 36:20        table 8:24,25 9:1,4    19:10,21 20:23         42:18 45:17 50:4    truth 5:19,25 6:17
  44:4 45:9,17           9:6 86:16            21:2,19 23:3,24        50:5 51:4,6 59:4      31:13 70:24 95:6
  46:20 52:14 87:8     take 9:11,12 11:6      26:20,20,21 27:4       62:6 64:10,10         95:6,7
  87:12                  27:10 29:12,13,13    27:6,21 28:3,22        65:16 66:10 73:23   truthfully 10:12
stopped 19:9 46:23       31:3,5 50:4,5 62:1   29:1,8,19 32:4         74:7 77:11 81:25      60:19
  47:2,3                 63:24 64:4,10        35:5 36:18,24          84:23 85:22,25      try 10:22
story 6:10,12 9:22       70:22 90:15,18,18    37:1,3,4,5 38:9,13     86:18,19 87:3       trying 21:19 23:3
  9:25 10:2,5,23         91:8,16              39:3,15,17 40:10       92:24 95:8            23:23 38:25 45:18
straight 76:11         taken 5:10,13 10:7     42:11 43:8,17        times 27:16 30:5,6      50:7 51:6 58:16
street 2:3 3:22 28:1     26:22 29:9 95:8      44:5,19 46:23,23       35:19,25 36:2,3       58:16,17 71:9,14
strike 25:15 36:25     talk 26:23 51:22       46:24 47:24 48:5       36:14 37:20,21        72:21 73:3 78:19
  37:11 38:4 55:10       87:18 89:2,5,7       48:21,21 50:7          40:1 42:14 43:13      78:23 81:23
  65:4 83:6            talked 63:2 88:12      51:15 52:3 53:4        43:15,18,19 45:8    turn 33:11 89:12
strong 19:24             88:13,14             53:12,16,24,24         48:4,6 58:10 67:7   turning 27:20
stuff 20:24 21:20      talking 19:18 90:3     55:11 59:3 60:14       70:10 77:7 84:9     twice 36:1 84:18
subscribe 95:15        TCPA 54:24             61:21 62:12 64:23      89:24 92:7          two 12:6,15 13:6
SUBSCRIBED             teacher 6:3,5 42:10    65:8,15 66:9         tiny 49:12              14:21 18:5 24:17
  96:20                  89:21,21             69:13 70:7,7 71:9    today 5:5,15,19,22      28:5 33:4 35:7
subscriber 58:9,18     telemarketers 55:5     71:10,12,15 72:4       6:11,19,20 7:4,21     40:6 41:7 42:14
  58:23 59:1,4,5,12    telephone 13:11        72:19 75:13 77:4       8:11 9:16 10:5,9      43:17,19 47:18,22
  59:16                  25:9,9 44:1 54:23    77:14 78:19,23         10:12,14 15:24        67:11 70:8
subscribers 59:24        57:24 58:2           80:16,21 81:6          18:13 20:5 31:13    type 7:4,5 19:17
sucking 19:22          tell 5:18 6:16 31:13   82:22,24 83:18,20      31:16 70:24 71:2      20:24 21:25 24:23
suffered 75:5,23         44:9 45:8 46:4,10    84:24 88:6 89:7        78:10,16 79:5,12      24:25 25:11 28:10
suit 11:9 19:24          57:21,24 70:24       89:10,20 90:7,14       79:19 91:22         typer 7:5
Sunset 17:6,7            87:15,21,24 90:5     91:4,5 92:10,12      told 6:4 44:4,5,7     types 7:21
sure 7:11 11:15          91:15              thinking 23:4 71:9       45:17,17 50:16      typewriting 95:12
  13:1 29:15 30:25     telling 6:10,12 30:3 third 17:9,13 68:15      52:19 62:12 63:6    typing 6:19
  31:12 32:20 34:14      46:8                 69:5                   87:22 89:21,24
  40:4 55:21 65:5      tennis 18:3,4,14     Thirty 93:1              91:23 92:1                  U
  65:20 70:15 73:7       19:3 20:2 34:17    Thomas 5:8             ton 38:23             uh 19:25 53:14
  78:13 82:1 85:7        34:21,25 35:4,9    thought 44:20,21       top 13:13 26:20        79:16
  91:7,10 92:11          35:10 84:6           87:12 89:11            32:6 67:14          Uh-huh 13:10
  93:4                 tenor 80:18          three 12:6,6,15,16     total 36:5             15:16,22 22:9
sweet 6:18             testified 5:2 57:15    15:19 33:4 40:6      touching 62:24         25:23 80:17 84:17
swim 86:4              testify 10:12 95:6     43:17,18,19 47:18    track 73:5            Uh-uh 25:6
switch 17:15 22:17     testimony 8:11         48:6,14 53:12        transcribed 95:11     uhm 5:8,15 6:20,22
sworn 5:2 95:6           9:16,18,22,24,25     70:3,5               transcript 92:16       7:10,12,21 8:4,5,6


                       TSG Reporting - Worldwide - 877-702-9580
          Case 2:17-cv-01512-JAM-DB Document 55-10 Filed 10/09/18 Page 36 of 37
                                                                                               Page 106

 8:10,14,15,16,17      52:6                  92:14,19 93:1,5       42:4 46:23 47:24       57:23 64:2 67:21
 8:22 9:10 11:10      Unified 62:20 63:9     93:11,20 94:1,8       61:25 87:9 90:7        68:1,10,19 74:14
 11:14,15 12:1,6,7     63:17                Wait 53:10            weren't 45:3,16,19      82:9 83:12 84:13
 13:1,2,4,13,17       UNITED 1:1            walk 31:5,6 56:13      45:20,25               85:8 86:23 88:15
 14:14 15:12 16:3     unpaid 72:15          want 8:21 10:23       Wesy 3:15               89:9 90:1,1 92:10
 16:18 17:3,9,22      use 10:1 11:17         16:16 17:22 18:1     Wilson 72:3,5,8,10    year 16:21,22
 17:24 18:10 21:8      21:12 26:6 27:12      20:6 30:11 31:2       72:12                  17:14 29:6 33:1
 22:1 25:25 26:20      27:13,14,15,16,18     31:12 32:15 39:8     Wimbledon 18:8,9        39:5,5 46:22,24
 29:19,20 31:18,21     28:13 29:16 31:6      40:16 47:13 54:6     windows 73:12         years 8:14 12:6
 32:22 34:8,18,23      33:13,17,23 35:8      54:8 55:21 56:21     within-entitled         14:21 15:19 18:5
 35:12,21,22 36:4      35:10 48:12 59:13     60:15,18 61:14,15     95:7                   18:7 19:8 33:4
 36:7,8,12,18 37:3     59:18 66:16,23        63:1,20 64:9         witness 2:7 12:13       35:6,7
 37:9,17 38:8,17       67:4 70:12            65:10 66:9,16,18      18:14 39:25 50:7     Yep 16:19
 38:20 39:3,18        uses 26:12             66:24 72:17 73:11     50:12,15,17 63:7     Yitzchak 79:10
 40:8,9,11 41:1,11    usually 28:5 29:13     73:13 78:20 81:8      63:15 64:1,3,7,11      92:17
 42:7,16,18 43:1,9     29:13 30:7 34:15      84:3 93:20            65:23 66:2,6,8,15    young 8:20,21,21
 43:17 44:4 45:13      41:17 86:3,17        wanted 49:25 51:22     67:21 68:10 69:25      8:21 16:15
 46:11,13 47:1,10                            58:22,23 63:21        70:18 73:21 75:1     youngest 15:1
 48:2,2,5,13,21,25              V            68:7 70:1 84:6        77:2 78:19 79:2
 49:1,7,11,16,17      vague 80:2            wants 18:18            81:16 83:24 95:5             Z
 50:3,15,21,24        vertical 67:19        Washington 3:22        95:9,13              Zelman 3:5 79:10
 51:14,20,21 52:18    vibrating 42:6        wasn't 40:10 72:16    word 9:18 59:4
 54:4,6,7,7,8,9       video 21:23 22:5      watch 18:14,18,20      92:4                          0
 55:3,9,23,24,25      V        71:5,13,19    27:14                work 21:8 93:1        07712 3:8
 56:18,19 57:7,7,9      71:21,23 72:1       water 11:4 31:2       works 82:7
                        73:1,8 75:1                                                               1
 58:4 60:1,20                               way 10:16 17:21       world 10:1
                      viola 84:15                                                       1 23:12 24:1
 61:18,20 62:15                              23:7 24:15 31:18     wouldn't 80:8,9
                      visa 20:24                                                        1-25 1:9
 64:18 65:7,11,24                            32:9 50:7 60:14      wow 19:5 89:8
                      voice 48:18 49:1,3                                                1-510 24:22
 69:14,22,25 70:8                            69:13 87:8 95:18     write 35:11 69:10
                        74:1,11                                                         1:05 70:20
 71:20 73:5,13                              we'll 9:12,22 60:13    76:16
                      vs 1:8 96:2                                                       1:15 76:21,22
 75:16 76:12 77:4                            63:22 73:15 92:15    writing 91:13
                                                                                        1:37 93:9,10
 78:5,22 79:15                               93:2,21              written 69:8
                              W                                                         1:38 94:9
 84:9 85:1,4,5,12                           we're 5:14,15 6:19    wrong 61:8
                      Wade 3:13 4:4 5:3                                                 10 14:20 37:5,13
 85:16 86:1,4,7,9                            7:3 8:23 11:8        wrote 58:20 68:20
                       5:4,5 11:5 12:14                                                   38:21 40:2,5 60:1
 87:2,4,20 90:6,17                           25:7 31:11 60:18      69:5
                       18:16 19:2 30:14                                                   84:1 85:12
 91:5 92:1,11,14                             62:24 70:21 80:16
                       30:16,19 31:8,11                                   X             100 36:9
undersigned 95:3                             92:12 94:8
                       40:1 50:19 52:6                                                  11 1:17 2:2 96:3
understand 5:18                             we've 89:23 90:3
                       54:6,12,16 59:5                                     Y            11:00 41:18
 5:21,24 6:6,9,13                           Wednesday 2:2
                       59:15 60:13,23                             yeah 12:16 13:8       11:11 2:2
 7:12,23 8:7 9:8,18                         week 69:15 84:11
                       63:1,9,16,19,24                              20:4 22:6 23:15     11:30 41:18
 10:2,15 31:13,15                            84:12,18,19,20
                       64:4,8,13 65:20                              23:15,17 24:11      11:44 31:9
 52:7,21 70:13,23                           weekend 43:21
                       66:12,16,21,25                               27:20 28:2,13,16    11:50 41:18
 71:1 78:22 80:14                            77:6
                       67:23 68:2,6,12                              29:15 30:7,10,24    11:55 31:10
 81:14                                      weekends 77:5
                       70:2,15,21 73:19                             31:1 33:2,5 34:24   12 10:8 16:25 19:8
understanding                               weeks 85:17
                       73:22 74:1,10,23                             37:25,25 39:20        22:8
 55:21                                      weird 56:22 77:23
                       75:4 76:23 77:12                             41:8 46:14 49:23    12-year-old 22:7
understands 52:5                            went 17:10,13
                       78:13,20 79:4                                50:5,12 51:20         22:10 45:5 46:2
understood 7:17                              32:23 40:14 42:4
                       80:4,7 81:11,19                              53:6 56:18 57:10    12:51 70:19


                      TSG Reporting - Worldwide - 877-702-9580
          Case 2:17-cv-01512-JAM-DB Document 55-10 Filed 10/09/18 Page 37 of 37
                                                                             Page 107

1215 2:2                85:12
130 36:10             5:30 35:2 86:21
143650 1:25           500 3:22
14th 11:23            510 23:12 24:2
15 93:15,21           55 4:13
17th 2:3              5901 3:15
18 14:22,23
                               6
         2            6 4:4
2:17-cv-01512-J...    6:00 35:2
  1:8                 61 4:14
2:30 33:20,23 34:11   6173 1:24 95:23
  40:22               6252 12:1,4,18 13:9
20 25:16 39:18        64 4:15
  52:12               69 4:16
2006 11:23
2016 13:18,20                  7
  25:14,16,20 32:17   7 58:6 59:9
  32:25 33:7 39:7     7:30 86:22
  39:12,19            701 3:7
2017 39:21 44:13      708-9155 23:12
  46:25 47:1 51:25      24:2
  52:3,10 61:9,11
  89:25                        8
2018 1:17 2:2 46:24   8 62:16
  95:21 96:3,21       8:00 49:6,8
20th 64:20 77:6       8:30 33:22,23 34:11
21st 61:9,11,13         40:22
  68:25 69:2,11,12    822 12:19
23rd 95:21            85 4:5
24/7 27:16                     9
         3            9:00 77:7
3:05 84:24            90045 3:16
3:15 84:24            915 24:20
30 52:12 92:21,24     9155 23:19,23
308 31:25             916 31:22
308-9847 31:22        94111 3:23
  32:4                9847 32:8,11 39:10
                        40:18 48:13,15
         4              58:10
4 60:24
4:00 34:24,24 35:2
4:30 34:23,24 35:2
40 85:1
          5
5 37:5,13 38:21
  40:2,5 54:18


                      TSG Reporting - Worldwide - 877-702-9580
